Exhibit 10.1

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of April 18, 2011 is
by and among SciClone Pharmaceuticals, Inc., a Delaware corporation (“Parent”),
SciClone Pharmaceuticals Hong Kong Limited, a company incorporated and existing
under the laws of Hong Kong and wholly-owned subsidiary of Parent (“Purchaser”),
NovaMed Pharmaceuticals, Inc., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Target”), and the undersigned
individuals as set forth on the signature pages hereto (each a “Seller” and
collectively, the “Sellers”), and, with respect to Sections 2, 7, 9, 10 and 11,
Mark Lotter as the Seller Representative.

RECITALS

WHEREAS, Target, through its wholly owned subsidiary in China NovaMed
Pharmaceuticals (Shanghai) Co., Ltd. (诺凡麦医药贸易（上海）有限公司) (the “China Sub”),
engages in the business of (i) in-licensing, distributing off-shore, importing
and trading within the Shanghai Wai Gao Qiao Free Trade Zone and development,
registration, sales promotion and marketing in the People’s Republic of China
(the “PRC”) of pharmaceutical products for consumption in the PRC; and
(ii) providing outsourced services to third party pharmaceutical manufacturers
in connection with their pharmaceutical products in the PRC (including
promotion, marketing, assistance with obtaining market authorizations and
registrations, appointment of and liaison with third party distributors and
identification and negotiation of tender bids);

WHEREAS, Target holds all registered capital of China Sub, a wholly foreign
owned enterprise (“WFOE”) duly organized and existing under the laws of the PRC;

WHEREAS, Sellers collectively are the owners and holders of record of an
aggregate of 5,723,140 Series B Preferred Shares of Target, par value $0.0001
per share (the “Series B Shares”), and 15,271,429 Common Shares of Target, par
value $0.0001 per share (the “Common Shares”) (of which immediately prior to the
date hereof, 3,571,429 of such Common Shares were issued upon conversion of
previously outstanding Series A Preferred Shares of Target, par value $0.0001
per share (the “Series A Shares”) (the Common Shares and the Series B Shares,
collectively, the “Shares”, which collectively constitute all of the issued and
outstanding shares of Target as of immediately prior to Closing);

WHEREAS, certain Sellers and affiliates collectively are the owners and holders
of record of Convertible Promissory Notes (the “Notes”) with an outstanding
aggregate principal amount of $3,500,000;

WHEREAS, each Seller holds such Shares and Notes as set forth opposite such
Seller’s name on the Consideration and Indemnification Schedule being delivered
concurrently herewith (the “Allocation Schedule”);

WHEREAS, each Seller desires to sell to Purchaser, and Purchaser desires to
purchase and acquire from each Seller, the number of Shares set forth opposite
each Seller’s name on the Allocation Schedule, collectively aggregating to all
of the Shares, on the terms and conditions hereinafter set forth herein;

WHEREAS, the Board of Directors of Target has unanimously approved this
Agreement and the transactions contemplated hereby; and

WHEREAS, the Board of Directors of each of Parent and Purchaser has unanimously
approved this Agreement and the transactions contemplated hereby.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

1. Purchase and Sale of Shares. Subject to all the terms and conditions of this
Agreement, at the Closing, each Seller shall sell, transfer and deliver to
Purchaser, and Purchaser shall purchase and acquire from each Seller, the number
of Shares set forth opposite each Seller’s name on the Allocation Schedule, free
and clear of any and all Encumbrances (as hereinafter defined), for the
consideration specified in Section 2 below.

2. Purchase Price.

2.1 Consideration Amounts. Subject to and upon the terms and conditions of this
Agreement, in consideration of and as payment in full for the Shares, Parent and
Purchaser shall pay to Sellers collectively, subject to applicable withholding
taxes, if any, an aggregate amount equal to:

(a) Cash Purchase Price Amount. A cash amount equal to $25,000,000, which amount
shall be decreased by each of the following: (i) the Option Repurchase Amount
(as defined in Section 7.8 below), (ii) any working capital shortfall in
accordance with Section 2.3(b) below, (iii) the aggregate amount of Target
Transaction Expenses (as defined in Section 11.4 and that remain unaccrued and
unpaid at Closing) set forth on the Closing Transaction Expense Certificate (as
defined in Section 7.5) and (iv) any Debt of Target (as defined in Section 5.23)
that remains outstanding and owing as of the Closing (the “Outstanding Debt
Amount”) (the cash amount, as adjusted pursuant to clauses (i) through (iv), the
“Cash Purchase Price”); plus

(b) Share Purchase Price Amount. 8,298,110 duly authorized and issued shares of
common stock of Parent (“Parent Common Stock”) (calculated as the quotient of
$32,000,000 divided by $3.8563 (the per share price equal to the average of the
thirty (30) day volume weighted average trailing per price share of the Parent
Common Stock as reported on the close of the NASDAQ Global Market on
December 14, 2010), rounded up to the nearest whole share) (the “Share Purchase
Price,” together with the Cash Purchase Price, the “Initial Consideration”,
which Initial Consideration shall be subject to the escrow provisions of
Section 2.4 and the indemnification provisions of Section 9); plus

(c) Contingent Consideration Amount. An additional amount of cash, payable on a
contingent basis, consisting of potential payments under a Sales Revenue
Earn-Out and an EBITDA Earn-Out (together, the “Contingent Consideration”, which
Contingent Consideration shall be subject to modification under Section 2.1(d)
and the indemnification provisions of Section 9), in each case determined as
follows:

(i) A “Sales Revenue Earn-Out” shall be payable if Target achieves certain
target metrics based upon the sales revenue of Target for the sale of, and sale
commissions received for, the legacy products of Target acquired hereby and
listed on Schedule 2.1(c) hereto and subsequent additions thereto as approved in
accordance with the provisions of Section 2.1(e)(i) herein (the “Legacy
Products”) as recognized under U.S. GAAP and as determined (x) in Parent’s
audited financial statements for the period following the Closing to the end of
fiscal year 2011, (y) in the Stub Sales Revenue Certificate for the period
beginning on January 1, 2011 through the Closing (such period, the “Stub
Period”) without duplication of any amounts in the foregoing clause and (z) in
Parent’s audited financial statements for fiscal year 2012 (such Target revenue
for the combined years 2011 and 2012, the “Cumulative Sales Revenue”), and shall
be determined as follows:

(A) If the Cumulative Sales Revenue is equal to or greater than Full Earn-Out
Revenue Target as set forth on Schedule 2.1(c) (such amount, the “Full Earn-Out
Revenue Target”), an aggregate cash amount equal to $11,500,000 shall be payable
as the Sales Revenue Earn-Out.

 

2



--------------------------------------------------------------------------------

(B) If the Cumulative Sales Revenue is at least equal to the Earn-Out Revenue
Floor as set forth on Schedule 2.1(c) (calculated as 80% of the Full Earn-Out
Revenue Target; such amount, the “Earn-Out Revenue Floor”) but less than the
Full Earn-Out Revenue Target, an aggregate cash payment between zero and
$11,500,000 shall be payable as the Sales Revenue Earn-Out, which amount shall
be calculated proportionally by interpolating between such amounts by the
portion of the Cumulative Sales Revenue in excess of the Earn-Out Revenue Floor
as compared to the Earn-Out Revenue Range as set forth on Schedule 2.1(c)
(calculated as 20% of the Full Earn-Out Revenue Target; such amount, the
“Earn-Out Revenue Range”), determined by multiplying $11,500,000 by a quotient,
the numerator of which is the portion of the Cumulative Sales Revenue in excess
the Earn-Out Revenue Floor and the denominator which is the Earn-Out Revenue
Range.

(C) If the Cumulative Sales Revenue is less than the Earn-Out Revenue Floor, the
amount of the Sales Revenue Earn-Out shall be zero.

For purposes of this Agreement, the “Stub Sales Revenue Certificate” shall mean
a certificate delivered by Seller Representative to Parent sixty (60) Business
Days following the Closing setting forth the sales revenue of Target for the
Legacy Products during the Stub Period (the “Stub Sales Revenue”). The Stub
Sales Revenue Certificate shall be certified by Seller Representative as to the
accuracy of such certificate as of the date of delivery. Parent shall review the
calculation of the Stub Sales Revenue as set forth on the Stub Sales Revenue
Certificate concurrently with the audit of its 2011 fiscal year and shall,
within thirty (30) Business Days following completion of the audit of its
financial statements for its 2011 fiscal year, provide to Seller Representative
a written confirmation of its agreement or disagreement with the amount of Stub
Sales Revenue provided in the Stub Sales Revenue Certificate. If Parent shall
disagree with the amount of Stub Sales Revenue provided in the Stub Sales
Revenue Certificate, Parent and Seller Representative shall mutually review the
matter and negotiate in good faith for up to fifteen (15) Business Days (or such
other period of time as the parties mutually agree) to attempt to agree on the
calculation of the Stub Sales Revenue. If the parties are unable to agree on the
calculation of Stub Sales Revenue within the fifteen (15) Business Day period
specified in the preceding sentence, then the disputed portion(s) of such
calculation shall be immediately submitted to a firm of independent certified
public accountants mutually acceptable to Parent and Seller Representative for
resolution, the fees of which shall be borne in proportion to the extent Parent,
on the one hand, and Sellers, on the other hand, are found to be the
“non-prevailing party” as determined by such accounting firm. For purposes of
the preceding sentence, the extent to which Parent or Sellers are a
“non-prevailing” party shall be determined as a percentage, with (i) the
numerator being (x) with respect to Parent, the amount by which Parent’s
calculation of the Stub Sales Revenue is less than the amount determined by the
firm of independent certified public accountants and (y) with respect to
Sellers, the amount by which Seller Representative’s calculation of the Stub
Sales Revenue is greater than the amount determined by the firm of independent
certified public accountants, and (ii) the denominator being the amount of Stub
Sales Revenue in dispute. In the event any party’s percentage as a
“non-prevailing party” is greater than 100%, all of such fees shall be
proportioned to such party. Notwithstanding the foregoing, if the firm of
independent certified public accountants otherwise determines that the foregoing
allocation of responsibility for fees does not adequately address the dispute at
issue and the non-prevailing party cannot be adequately determined as such, then
such fees shall be borne equally by the parties. Any decision of such accounting
firm with respect to the disputed portion(s) of the calculation of Stub Sales
Revenue shall be final and binding on the parties hereto and may not be
submitted to arbitration. Sellers shall fully and promptly cooperate with Parent
in providing any information requested by Parent for review of the Stub Sales
Revenue, including any work papers utilized in determining the Stub Sales
Revenue.

 

3



--------------------------------------------------------------------------------

(ii) An “EBITDA Earn-Out” shall be payable if Parent achieves certain target
metrics based upon Parent’s Adjusted EBITDA as determined (x) in Parent’s
audited financial statements for fiscal year 2011, (y) in the Stub EBITDA
Certificate for the Stub Period without duplication of any amounts in the
foregoing clause and (z) in Parent’s audited financial statements for fiscal
year 2012 (such Adjusted EBITDA for the combined fiscal years 2011 and 2012, the
“Cumulative EBITDA”). For purposes of this Agreement, “EBITDA” shall mean the
net income/(loss) as reflected in the Parent’s audited financial statements,
less interest, taxes, depreciation and amortization as determined under U.S.
GAAP as reflected in Parent’s audited financial statements and “Adjusted EBITDA”
shall mean EBITDA as adjusted by Parent each year to exclude from expenses the
following: (a) Parent’s U.S. research and development expenses (excluding any
depreciation and amortization already adjusted for); (b) any amounts paid by
Parent as an upfront licensing fee for new products which Parent or Target may
decide to sell or distribute after Closing; (c) any amounts attributable as
share based compensation expenses of Target for grants made to employees of
Target for post-Closing retention purposes; (d) any legal and forensic
accounting costs incurred and payable by Parent, any fines or penalties assessed
against Parent by any Governmental Authority and payable, or any settlement
amounts agreed to by Parent with any Governmental Authority and payable with
respect to the pending formal, non-public investigation being conducted by the
U.S. Securities and Exchange Commission (“SEC”); (e) any legal, auditing or
financial advisor costs payable to third parties and incurred by Parent prior to
or on the date hereof for the acquisition contemplated under this Agreement;
(f) any legal, auditing or financial advisor costs payable to third parties and
incurred after the date hereof by Parent in connection with any negotiation of
any potential Parent Change in Control Transaction, in each case as determined
in Parent’s financial statement consolidation included in the work papers
utilized in Parent’s audited financial statements; and (g) milestone payments
that may be required to be paid in the Earn-Out Period by Target to its partners
for regulatory success, net of amounts amortized by Parent. The EBITDA Earn-Out
shall be determined as follows:

(A) If the Cumulative EBITDA is equal to or greater than the Full Earn-Out
EBITDA Target as set forth on Schedule 2.1(c) (such amount the “Full Earn-Out
EBITDA Target”), an aggregate cash amount equal to $11,500,000 shall be payable
as the EBITDA Earn-Out.

(B) If the Cumulative EBITDA is at least equal to the Earn-Out EBITDA Floor as
set forth on Schedule 2.1(c) (calculated as eighty percent (80%) of the Full
Earn-Out EBITDA Target; such amount, the “Earn-Out EBITDA Floor”) but less than
the Full Earn-Out EBITDA Target, an aggregate cash payment between zero and
$11,500,000 shall be payable as the EBITDA Earn-Out, which amount shall be
calculated proportionally by interpolating between such amounts by the portion
of the Cumulative EBITDA in excess of the Earn-Out EBITDA Floor as compared to
the Earn-Out EBITDA Range as set forth on Schedule 2.1(c) (calculated as 20% of
the Full Earn-Out EBITDA Target; such amount, the “Earn-Out EBITDA Range”),
determined by multiplying $11,500,000 by a quotient, the numerator of which is
the portion of the Cumulative EBITDA in excess of the Earn-Out EBITDA Floor and
the denominator which is the Earn-Out EBITDA Range.

(C) If the Cumulative EBITDA is less than the Earn-Out EBITDA Floor, the amount
of the EBITDA Earn-Out shall be zero.

 

4



--------------------------------------------------------------------------------

(D) If the Cumulative EBITDA is greater than the Full Earn-Out EBITDA Target,
subject to Section 2.1(d), in addition to the amount payable under
Section 2.1(c)(ii)(A), an additional amount between zero and $10,000,000 shall
be payable (as calculated, the “EBITDA Overperformance Amount”), with such
amount calculated proportionally by interpolating between such amounts by the
portion of by which the Cumulative EBITDA exceeds the Full Earn-Out EBITDA
Target as compared to the Earn-Out EBITDA Range, determined by multiplying
$10,000,000 by a quotient, the numerator of which is the portion of the
Cumulative EBITDA in excess of the Full Earn-Out EBITDA Target and the
denominator which is the Earn-Out EBITDA Range. Notwithstanding the foregoing,
in the event the Cumulative EBITDA exceeds the Earn-Out EBITDA Cap as set forth
on Schedule 2.1(c) (calculated as one hundred and twenty percent (120%) of the
Full Earn-Out EBITDA, such amount, the “Earn-Out EBITDA Cap”), the EBITDA
Overperformance Amount shall equal $10,000,000.

(E) For purposes of this Agreement, the “Stub EBITDA Certificate” shall mean a
certificate delivered by Seller Representative to Parent sixty (60) Business
Days following the Closing setting forth Target’s EBITDA in the Stub Period (the
“Stub EBITDA”). The Stub EBITDA Certificate shall be certified by Seller
Representative as to the accuracy of such certificate as of the date of
delivery. Parent shall review the calculation of the Stub EBITDA as set forth on
the Stub EBITDA Certificate concurrently with the audit of its 2011 fiscal year
and shall, within thirty (30) Business Days following completion of the audit of
its financial statements for its 2011 fiscal year, provide to Seller
Representative a written confirmation of its agreement or disagreement with the
amount of Stub EBITDA provided in the Stub EBITDA Certificate. If Parent shall
disagree with the amount of Stub EBITDA provided in the Stub EBITDA Certificate,
Parent and Seller Representative shall mutually review the matter and negotiate
in good faith for up to fifteen (15) Business Days (or such other period of time
as the parties mutually agree) to attempt to agree on the calculation of the
Stub EBITDA. If the parties are unable to agree on the calculation of Stub
EBITDA within the fifteen (15) Business Day period specified in the preceding
sentence, then the disputed portion(s) of such calculation shall be immediately
submitted to a firm of independent certified public accountants mutually
acceptable to Parent and Seller Representative for resolution, the fees of which
shall be borne in proportion to the extent Parent, on the one hand, and Sellers,
on the other hand, are found to be the “non-prevailing party” as determined by
such accounting firm. For purposes of the preceding sentence, the extent to
which Parent or Sellers are a “non-prevailing” party shall be determined as a
percentage, with (i) the numerator being (x) with respect to Parent, the amount
by which Parent’s calculation of the Stub EBITDA is less than the amount
determined by the firm of independent certified public accountants and (y) with
respect to Sellers, the amount by which Seller Representative’s calculation of
the Stub EBITDA is greater than the amount determined by the firm of independent
certified public accountants, and (ii) the denominator being the amount of Stub
EBITDA in dispute. In the event any party’s percentage as a “non-prevailing
party” is greater than 100%, all of such fees shall be proportioned to such
party. Notwithstanding the foregoing, if the firm of independent certified
public accountants otherwise determines that the foregoing allocation of
responsibility for fees does not adequately address the dispute at issue and the
non-prevailing party cannot be adequately determined as such, then such fees
shall be borne equally by the parties. Any decision of such accounting firm with
respect to the disputed portion(s) of the calculation of Stub EBITDA shall be
final and binding on the parties hereto. Sellers shall fully and promptly
cooperate with Parent in providing any information requested by Parent for
review of the Stub EBITDA, including any work papers utilized in determining the
Stub Sales EBITDA.

Any amounts of Contingent Consideration determined as set forth above shall be
subject to modification set forth in paragraph (d) below and be paid in
accordance with Sections 2.2(c), 2.2(d), 2.2(e), 2.2(f) and 2.2(g) below.
Parent’s obligations to pay the Contingent Consideration shall be subject to
reduction pursuant to the right of set-off for any indemnification obligations
of Sellers as contemplated by Section 9 hereof.

 

5



--------------------------------------------------------------------------------

(d) Contingent Consideration Modification.

(i) Except for as set forth in Sections 2.2(d), 2.2(e) and 2.2(f), in the event
that Parent, Purchaser and Target achieve the customer condition set forth in
Schedule 2.1(d) prior to the date of the determination of both the Sales Revenue
Earn-Out and the EBITDA Earn-Out pursuant to Sections 2.2(c)(i) and 2.2(c)(ii),
respectively, the amount of Contingent Consideration, if any, payable to Sellers
shall be increased by an amount of $10,000,000.

(ii) Except for as set forth in Sections 2.2(d), 2.2(e) and 2.2(f), in the event
that Parent, Purchaser and Target do not achieve the customer condition set
forth in Schedule 2.1(d) prior to the date of the determination of both the
Sales Revenue Earn-Out and the EBITDA Earn-Out pursuant to Sections 2.2(c)(i)
and 2.2(c)(ii), respectively, (A) the amount of Contingent Consideration, if
any, payable to Sellers shall be decreased by an amount of $10,000,000 and
(B) the EBITDA Overperformance Amount, if any, shall be reduced by 50% such that
all references to $10,000,000 in Section 2.1(c)(ii)(D) shall be $5,000,000. For
purposes of clarity, in no event shall the amount of Contingent Consideration
payable be a negative amount such that an amount of Initial Consideration would
be reduced or would be repayable by the Sellers as a result.

(e) Earn-Out Resolution.

(i) In the event that Sellers wish to add a product which Target has decided to
sell or distribute after the Closing to Schedule 2.1(c)(i) after the Closing
Date (such product, the “Additional Legacy Product”), Seller Representative
shall notify Parent in writing of such request, which notification shall include
(A) a confirmation that no upfront capital investment, including any licensing
fee, is payable for such Additional Legacy Product, (B) five year detailed
projections of earnings and cash flow along with supporting documentation and
(C) such other information as Parent may reasonably request. Parent shall accept
such Additional Legacy Product to be added to Schedule 2.1(c)(i) if Parent
determines in good faith that (A) such Additional Legacy Product requires no
upfront capital investment, including any licensing fee, payable by Parent,
Purchaser or one of their affiliates and (B) such Additional Legacy Product is
gross profit neutral or accretive to the gross profit margin of all the
then-existing Category I Legacy Products, taken as a whole, within one year of
the addition. To the extent Seller Representative and Parent are unable to reach
agreement as to the addition of the Additional Legacy Product to
Schedule 2.1(c)(i) after good faith discussions, Seller Representative shall
have a right to raise the matter with a committee of Parent’s Board of Directors
consisting of Messrs. Peter Barrett, Gregg Lapointe and Jon Saxe (or such
replacements on the committee as may be reasonably agreed to between either
Mr. Barrett or Seller Representative, on the one hand, and Parent on the other
hand), which shall consider the matter in good faith.

(ii) In the event Parent operates the Target’s business in a manner which
Sellers’ Representative believes would materially and negatively affect the
Contingent Consideration, Sellers’ Representative and the Chief Executive
Officer of Parent shall discuss the matter and whether any modifications should
be made to the Contingent Consideration as a result. To the extent Sellers’
Representative and the Chief Executive Officer of Parent are unable to resolve
the matter after good faith discussions, Sellers’ Representative shall have a
right to raise the matter with a committee of Parent’s Board of Directors
consisting of Messrs. Peter Barrett, Gregg Lapointe and Jon Saxe (or such
replacements on the committee as may be reasonably agreed to between either
Mr. Barrett or Seller Representative, on the one hand, and Parent on the other
hand), which shall consider the matter in good faith.

(iii) Notwithstanding anything contrary in this Agreement, Parent shall have the
right to operate and manage Parent’s businesses and Target’s businesses as
determined by Parent in its sole discretion.

 

6



--------------------------------------------------------------------------------

2.2 Consideration Payments. Purchaser shall pay to Sellers the Initial
Consideration and Contingent Consideration in the following manner:

(a) Cash Purchase Price Payment. At Closing, against and upon surrender of the
share certificates by Sellers representing all of the Shares, in exchange for
receipt of the purchased Shares from each Seller as set forth across each
Seller’s name in the Allocation Schedule under the column entitled “Shares”,
Purchaser shall pay the Cash Purchase Price payable pursuant to Section 2.1(a)
hereof by a wire transfer of immediately available funds, which Cash Purchase
Price shall be apportioned among and payable to each Seller as set forth across
each Seller’s name in the Allocation Schedule under the column entitled “Closing
Cash Purchase Price”; provided, however, that the portion of the Cash Purchase
Price to be actually paid to Sellers at Closing shall have been reduced by the
amount of the Working Capital Escrow Amount and the Indemnification Escrow
Amount, which amount shall be deposited with Wells Fargo Bank, National
Association (the “Escrow Agent”) by Purchaser from the Initial Consideration to
be held in escrow pursuant to the terms and conditions of an Escrow Agreement
being entered into concurrently herewith (the “Escrow Agreement”) as set forth
across each Seller’s name in the Allocation Schedule under the columns entitled
“Indemnification Escrow Amount” and “Working Capital Escrow Amount” and in
accordance with the terms set forth in Section 2.4 below for recourse for the
indemnities provided by Sellers herein and for amounts owed to Purchaser, if
applicable, pursuant to Section 2.3(d) below.

(b) Share Purchase Price Payment. At Closing, against and upon surrender of the
share certificates by Sellers representing all of the Shares, in exchange for
receipt of the purchased Shares from each Seller as set forth across each
Seller’s name in the Allocation Schedule under the column entitled “Shares”,
Purchaser shall deliver the duly authorized and issued shares of Parent Common
Stock issuable pursuant to Section 2.1(b) hereof which Share Purchase Price
shall be apportioned among and payable to each Seller as set forth across each
Seller’s name in the Allocation Schedule under the column entitled “Closing
Share Purchase Price”; provided, however, the portion of the Share Purchase
Price to be actually paid to Sellers at Closing shall have been reduced by the
amount of the Indemnification Escrow Amount, which amount shall be deposited
with the Escrow Agent by Purchaser from the Initial Consideration to be held in
escrow pursuant to the terms and conditions of the Escrow Agreement as set forth
across each Seller’s name in the Allocation Schedule under the column entitled
“Indemnification Escrow Amount” and in accordance with the terms set forth in
Section 2.4 below for recourse for the indemnities provided by Sellers herein.
The shares issued hereunder shall be in certificated form and shall contain the
appropriate restrictive legends as contemplated hereunder.

(c) Contingent Consideration Payment.

(i) Sales Revenue Earn-Out. The Sales Revenue Earn-Out shall be paid following
the completion of the audit of the consolidated financial statements of Parent
for the year ending December 31, 2012 (the “2012 Audit”) in the ordinary course
of business. Within twenty (20) Business Days of the completion of the 2012
Audit, Purchaser shall pay to Sellers in cash by a wire transfer of immediately
available funds, a portion of the Sales Revenue Earn-Out equal to such Seller’s
Contingent Payment Participation Percentage of the Sales Revenue Earn-Out,
subject to offset for any Damages payable pursuant to Section 9 hereof. To the
extent Purchaser Indemnified Person has submitted in good faith a Claim Notice
pursuant to Section 9.5 to Seller Representative with respect to a Claim which
remains unresolved prior to date of payment of any Sales Revenue Earn-Out,
subject to Section 9.3, an amount equal to the Damages claimed in the Claim
Notice shall be withheld from payment by Parent and set aside pending final
resolution of the Claim Notice, after which Parent shall release and pay any
portions thereof which are not offset for any Damages payable pursuant to
Section 9. For purposes of this Agreement, “Contingent Payment Participation
Percentage” shall mean the percentage set forth across such Seller’s name in the
Allocation Schedule under the column entitled “Contingent Payment Participation
Percentage”.

 

7



--------------------------------------------------------------------------------

(ii) EBITDA Earn-Out. The EBITDA Earn-Out shall be paid following the completion
of 2012 Audit in the ordinary course of business. Within twenty (20) Business
Days of the completion of the 2012 Audit, Purchaser shall pay to Sellers by a
wire transfer of immediately available funds, a portion of the EBITDA Earn-Out
equal to such Seller’s Contingent Payment Participation Percentage of the EBITDA
Earn-Out and, if applicable, the EBITDA Overperformance Amount, subject to
offset for any Damages payable pursuant to Section 9 hereof.

(iii) Earn-Out Modification. The $10,000,000 increase to the Contingent
Consideration under Section 2.1(d), if payable, shall be paid to each Seller in
proportion to its Contingent Payment Participation Percentage at the same when
the Sales Revenue Earn-Out and the EBITDA Earn-out are paid to such Seller,
subject to offset for any Damages payable pursuant to Section 9 hereof.

(d) Contingent Consideration Payment upon Parent Change in Control.

(i) In the event that at any time prior to the last day of the Earn-Out Period,
the closing of a Parent Change in Control Transaction is consummated
(“Acceleration Event”), the Sales Revenue Earn-Out payable under
Section 2.1(c)(i) shall be modified as follows:

(A) In the event the Acceleration Event occurs prior to the one year anniversary
of the Closing, then as full and final settlement of the Contingent Payment
amounts, each of the Sales Revenue Earn-Out and the EBITDA Earn-Out shall be
deemed to equal $11,500,000, the EBITDA Overperformance Amount shall be deemed
to equal zero and no increase of Contingent Consideration under
Section 2.1(d)(i) nor reduction under Section 2.1(d)(ii) shall take effect
regardless of whether the customer condition set forth in Schedule 2.1(d) is
achieved or not achieved, such that the amount of Contingent Consideration
payable under this Agreement shall equal $23,000,000, and

(B) In the event the Acceleration Event occurs on or after the one year
anniversary of the Closing but prior to December 31, 2012, then the EBITDA
Overperformance Amount shall be deemed to equal zero, no increase of Contingent
Consideration under Section 2.1(d)(i) nor reduction under Section 2.1(d)(ii)
shall take effect regardless of whether the customer condition set forth in
Schedule 2.1(d) is achieved or not achieved and as full and final settlement of
the Contingent Payment amounts, the amount of Contingent Consideration payable
under this Agreement shall equal one of the following:

1) $11,500,000, if 80% of neither Sales Revenue Earn-Out nor the EBITDA Earn-Out
is achieved,

2) $17,250,000, if at least 80% of one of either Sales Revenue Earn-Out or the
EBITDA Earn-Out is achieved or

3) $23,000,000, if at least 80% of both Sales Revenue Earn-Out and the EBITDA
Earn-Out is achieved.

 

8



--------------------------------------------------------------------------------

For purposes of the above, 80% of Sales Revenue Earn-Out shall be deemed to have
been achieved if the Cumulative Sales Revenue is equal to or greater than the
applicable adjusted Minimum Earn-Out Revenue Target through the period ending
March 31, 2012, June 30, 2012 or September 30, 2012, as the case may be, set
forth on Schedule 2.2(d)(i) (calculated as 80% of the adjusted Full Earn-Out
Revenue Target, with Cumulative Sales Revenue of Target determined in accordance
with Section 2.1(c)(i), except that the periods used to determine Cumulative
Sales Revenue shall be the Stub Period and the Measurement Period only, and
shall not be audited unless audited financial statements for the respective
period are independently required. For purposes of the above, 80% of the EBITDA
Earn-Out shall be deemed to have been achieved if the Cumulative EBITDA is equal
to or greater than the applicable adjusted Minimum Earn-Out EBITDA Target for
the period ending March 31, 2012, June 30, 2012 or September 30, 2012, as the
case may be, set forth on Schedule 2.2(d)(i) (calculated as 80% of the adjusted
Full Earn-Out EBITDA Target, with Cumulative EBITDA of Parent determined in
accordance with Section 2.1(c)(ii), except that the periods used to determine
Cumulative EBITDA shall be the Stub Period and the Measurement Period only, and
shall not be audited unless audited financial statements for the respective
period are independently required.

(ii) For purposes of this Agreement:

(A) “Earn-Out Period” shall mean the period commencing on the Closing Date and
ending on December 31, 2012.

(B) “Measurement Period” means the period following the Closing through the last
full fiscal quarter of Parent prior the Acceleration Event.

(C) “Parent Change in Control Transaction” means (1) the sale, lease, license,
or other disposition by Parent of all or substantially all of its assets; or
(2) Parent’s consolidation, merger or other reorganization with another entity
in which the holders of Parent’s outstanding voting stock immediately prior to
such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the successor
entity, or, if the successor entity is wholly-owned as a result of such
transaction, the parent entity.

(iii) Any Sales Revenue Earn-Out or EBITDA Earn-Out payable under this
Section 2.2(d) shall be due and payable as soon as practicable after the closing
date of the Acceleration Event, subject to offset for any Damages payable
pursuant to Section 9 hereof. To the extent Purchaser Indemnified Person has
submitted in good faith a Claim Notice pursuant to Section 9.5 to Seller
Representative with respect to a Claim which remains unresolved prior to date of
payment of any Sales Revenue Earn-Out or EBITDA Earn-Out, subject to
Section 9.3, an amount equal to the Damages claimed in the Claim Notice shall be
withheld from payment by Parent and set aside pending final resolution of the
Claim Notice, after which Parent shall release and pay any portions thereof
which are not offset for any Damages payable pursuant to Section 9.

(e) Contingent Consideration Payment upon Lotter Termination without Cause. In
the event the Employment Agreement (defined below) and Mark Lotter’s employment
with Purchaser is terminated by Parent, Purchaser or its affiliates without
Cause (as defined in Section 2.2(g)(ii) below) prior to December 31, 2012, then
as full and final settlement of the Contingent Payment amounts, each of the
Sales Revenue Earn-Out and the EBITDA Earn-Out shall be deemed to equal
$11,500,000, the EBITDA Overperformance Amount shall be deemed to equal zero and
no increase of Contingent Consideration under Section 2.1(d)(i) nor reduction
under Section 2.1(d)(ii) shall take effect regardless of whether the customer
condition set forth in Schedule 2.1(d) is achieved or not achieved, such that
the amount of Contingent Consideration payable under this Agreement shall equal
$23,000,000. Notwithstanding the foregoing, in the event Mr. Lotter’s
termination is for Cause or, if without Cause, is approved by the majority of
the members of a committee of Parent’s Board of Directors consisting of Messrs.
Peter Barrett, Gregg Lapointe and Jon Saxe (or such replacements on the
committee as may be reasonably agreed to between either Mr. Barrett or Seller
Representative, on the one hand, and Parent on the other hand), the acceleration
of the Contingent Payment provided for by this paragraph shall not be triggered.
For purposes of clarity, except for an amendment that constitutes constructive
or de facto termination of Mr. Lotter, any amendment of the Employment Agreement
or of Mr. Lotter’s employment agreed to between Mr. Lotter and Parent shall in
each case not trigger the acceleration of the Contingent Payment provided for by
this paragraph. Any Contingent Consideration payable under this Section 2.2(e)
shall be due and payable as soon as practicable after the completion of the 2012
Audit, subject to offset for any Damages payable pursuant to Section 9 hereof.
To the extent Purchaser Indemnified Person has submitted in good faith a Claim
Notice pursuant to Section 9.5 to Seller Representative with respect to a Claim
which remains unresolved prior to date of payment of any Sales Revenue Earn-Out
or EBITDA Earn-Out, subject to Section 9.3, an amount equal to the Damages
claimed in the Claim Notice shall be withheld from payment by Parent and set
aside pending final resolution of the Claim Notice, after which Parent shall
release and pay any portions thereof which are not offset for any Damages
payable pursuant to Section 9.

 

9



--------------------------------------------------------------------------------

(f) Contingent Consideration Payment upon Failure of Board Appointment. In the
event Parent is unable to comply in all material respects with the requirements
of Section 7.9 of this Agreement such that as a result, Sellers are unable to
effect the designation of Seller Nominees to Parent’s Board of Directors during
any time in the Earn-Out Period, then as full and final settlement of the
Contingent Payment amounts, each of the Sales Revenue Earn-Out and the EBITDA
Earn-Out shall be deemed to equal $11,500,000, the EBITDA Overperformance Amount
shall be deemed to equal zero and no increase of Contingent Consideration under
Section 2.1(d)(i) nor reduction under Section 2.1(d)(ii) shall take effect
regardless of whether the customer condition set forth in Schedule 2.1(d) is
achieved or not achieved. Notwithstanding the foregoing, the acceleration of the
Contingent Payment provided for by this paragraph shall not be triggered in the
event Sellers do not vote any shares of Parent Common Stock held or beneficially
controlled by them in favor of the election of Seller Nominees where such
shares, had they been voted in favor of Seller Nominees, would have otherwise
resulted in the election of Seller Nominees. Any Contingent Consideration
payable under this Section 2.2(f) shall be due and payable as soon as
practicable after the completion of the 2012 Audit, subject to offset for any
Damages payable pursuant to Section 9 hereof. To the extent Purchaser
Indemnified Person has submitted in good faith a Claim Notice pursuant to
Section 9.5 to Seller Representative with respect to a Claim which remains
unresolved prior to date of payment of any Sales Revenue Earn-Out or EBITDA
Earn-Out, subject to Section 9.3, an amount equal to the Damages claimed in the
Claim Notice shall be withheld from payment by Parent and set aside pending
final resolution of the Claim Notice, after which Parent shall release and pay
any portions thereof which are not offset for any Damages payable pursuant to
Section 9.

(g) Deferred Contingent Consideration Payment.

(i) With respect to Mr. Mark Lotter, the payment and delivery of the respective
portion of any Contingent Consideration (the “Deferred Contingent
Consideration”) that may otherwise become due and payable to his holding company
Spearing Limited under the terms of this Agreement shall be automatically
deferred until the fifth (5th) anniversary of the Closing Date in the event
Mr. Lotter ceases at any time after the Closing Date through the date of payment
of the Contingent Consideration to be an employee of Parent, Purchaser or one of
their affiliates, except as a result of such Mr. Lotter’s death, disability or
termination by Parent, Purchaser or one of their affiliates without Cause,
unless otherwise determined in writing by Parent in its sole discretion. Any
Deferred Contingent Consideration deferred pursuant to this Section 2.2(g) shall
accrue simple interest from the date on which the Deferred Contingent
Consideration was otherwise payable or deliverable pursuant to Section 2.2(c),
2.2(d), 2.2(e) and 2.2(f) of this Agreement until the date of delivery of such
Deferred Contingent Consideration pursuant to this Section 2.2(g), at the prime
percentage rate as published by Silicon Valley Bank in effect on the date such
amount was otherwise deliverable pursuant to Section 2.2(c), 2.2(d) 2.2(e) and
2.2(f) of this Agreement and adjusted quarterly to the prime percentage rate as
published by Silicon Valley Bank and in effect on the last Business Day of each
calendar quarter thereafter until the date of delivery of such Deferred
Contingent Consideration pursuant to this Section 2.2(g). For the purposes of
the immediately foregoing sentence, the value of any Deferred Contingent
Consideration shall be calculated as of the date on which the Deferred
Contingent Consideration was otherwise deliverable pursuant to Section 2.2(c),
2.2(d), 2.2(e) and 2.2(f). Any such interest shall be paid in cash and shall be
paid only on or after the date on which Parent delivers the Deferred Contingent
Consideration to Mr. Lotter pursuant to this Section 2.2(g).

 

10



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Cause” means the occurrence of any of the
following: (A) theft, fraud, dishonesty, gross negligence or willful misconduct
by Mr. Lotter in connection with the performance of his duties pursuant to his
Employment Agreement; (B) a willful breach of the material terms of his
Employment Agreement by Mr. Lotter; (C) a material failure to fulfill or perform
his duties under his Employment Agreement, other than due to illness or injury,
which breach or failure is not cured to the reasonable satisfaction of the Board
of Directors of Parent within thirty (30) days after written notice from the
Board of Directors of Parent to Mr. Lotter; (D) conviction of a felony or a
crime or civil violation which involves moral turpitude or would be considered
harmful to the reputation or goodwill of Parent, Purchaser, or any of its
affiliates (or plea of guilty or nolo contendere); (E) a repeated or ongoing
failure to comply with the reasonable directions and instructions of the Board
of Directors of Parent in connection with the performance of Mr. Lotter’s duties
and responsibilities hereunder following an initial notice of warning from the
Board of Directors of Parent with respect thereto (provided, however, that his
performance of duties as Seller Representative in itself, and not as an employee
of Parent, Purchaser or their affiliates, shall not constitute failure to comply
with the reasonable directions and instructions of the Board of Directors of
Parent); (F) use or possession of illicit drugs or abuse of alcohol, while
performing duties for Parent, Purchaser, or one of its affiliates or while on
the premises of Parent, Purchaser, or one of its affiliates; or (G) commission
of any act, or failure to act, in bad faith, which, in the reasonable
determination of the Board of Directors of Parent, in any material respect
impairs the reputation of, or in any material respect harms, Parent, Purchaser,
or one of its affiliates.

2.3 Working Capital Adjustment to Purchase Price.

(a) Not later than three (3) Business Days prior to the Closing, Target shall
provide Parent with an estimated balance sheet of Target as of the Closing (the
“Estimated Closing Balance Sheet”) and a statement of the estimated Closing
Working Capital (as defined in Section 2.3(e) below) derived from the Estimated
Closing Balance Sheet (“Estimated Closing Working Capital Statement”), along
with reasonable documentation supporting the calculation of the estimated
Closing Working Capital. The Estimated Closing Balance Sheet and Estimated
Closing Working Capital Statement shall be prepared by Target in accordance with
United States generally accepted accounting principles (“U.S. GAAP”) applied
using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation and accrual methodologies that were used in the preparation of the
Financial Statements (as defined in Section 5.5 below) as if such Estimated
Closing Balance Sheet and Estimated Closing Working Capital Statement were being
prepared as of a fiscal year end; provided, however, that in the event there is
a conflict between U.S. GAAP and the classifications, judgments and valuation
and estimation and accrual methodologies that were used in the preparation of
the Financial Statements, the classifications, judgments and valuation and
estimation and accrual methodologies under U.S. GAAP shall be used in preparing
the Estimated Closing Balance Sheet and Estimated Closing Working Capital
Statement.

(b) If the amount of Closing Working Capital as set forth on the Estimated
Closing Working Capital Statement is less than the Expected Working Capital
Amount, an amount equal to the shortfall by which the Closing Working Capital as
set forth on the Estimated Closing Working Capital Statement is less than the
Expected Working Capital Amount shall be deducted from the Cash Purchase Price
to be paid at Closing.

 

11



--------------------------------------------------------------------------------

(c) Parent shall have sixty (60) Business Days following Closing to review the
calculation of the Closing Working Capital as set forth on the Estimated Closing
Working Capital Statement. Sellers shall fully and promptly cooperate with
Parent in providing any information requested by Parent for review of the
Estimated Closing Working Capital Statement. The calculation of the Closing
Working Capital as set forth on the Estimated Closing Working Capital Statement
shall have been deemed to have been accepted by Parent unless within the sixty
(60) Business Day period after Closing Parent shall deliver to Seller
Representative a balance sheet of Target as of the Closing (the “Revised Closing
Balance Sheet”) and a statement of Closing Working Capital derived from the
balance sheet of Target as of the Closing (the “Revised Closing Working Capital
Statement”). The Revised Closing Balance Sheet and the Revised Closing Working
Capital Statement shall be prepared in accordance with U.S. GAAP applied using
the same accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation and
accrual methodologies that were used in the preparation of the Financial
Statements as if such Revised Closing Balance Sheet was being provided to
auditors in connection with a fiscal year end; provided, however, that in the
event there is a conflict between U.S. GAAP and the classifications, judgments
and valuation and estimation and accrual methodologies that were used in the
preparation of the Financial Statements, the classifications, judgments and
valuation and estimation and accrual methodologies under U.S. GAAP shall be used
preparing the Revised Closing Balance Sheet and the Revised Closing Working
Capital Statement. Upon Parent’s delivery of the Revised Closing Balance Sheet
and the Revised Closing Working Capital Statement to Seller Representative, the
parties will mutually review the matter and negotiate in good faith for up to
fifteen (15) Business Days (or such other period of time as the parties mutually
agree) to attempt to agree on the calculation of Closing Working Capital. If the
parties are unable to agree on the calculation of Closing Working Capital within
the fifteen (15) Business Day period specified in the preceding sentence, then
the disputed portion(s) of such calculation shall be immediately submitted to a
firm of independent certified public accountants mutually acceptable to Parent
and Seller Representative for resolution, the fees of which shall be shared
equally between Parent, on the one hand, and Sellers collectively, on the other
hand. Any decision of such accounting firm with respect to the disputed
portion(s) of the calculation of Closing Working Capital shall be final and
binding on the parties hereto.

(d) No later than five (5) Business Days following the final determination of
Closing Working Capital in accordance with Section 2.3(c) above, the Cash
Purchase Price shall be adjusted as provided herein to reflect the Closing
Working Capital determined. If the Closing Working Capital as finally determined
is greater than the amount equal to the Expected Working Capital Amount less the
amount, if any, of any shortfall previously deducted from the Cash Purchase
Price in accordance with Section 2.3(b) above, then (i) the amount by which the
Closing Working Capital Amount exceeds such amount shall each be added to the
Purchase Price and (ii) Parent shall pay to Sellers, or cause Purchaser or one
of its affiliates to pay to Sellers, an aggregate amount of such excess in
accordance with Sellers’ Pro-rata Interests along with release of the Working
Capital Escrow Amount. For purposes of this Agreement, “Pro-rata Interest” shall
mean the percentage interest equal to the number of Shares held by Seller
immediately prior to Closing divided by the aggregate number of Shares
outstanding immediately prior to Closing, which percentage shall be set forth
across each Seller’s name in the Allocation Schedule under the column entitled
“Pro-rata Interest”. If the Closing Working Capital as finally determined is
less than the amount equal to the Expected Working Capital Amount less the
amount, if any, of any shortfall previously deducted from the Cash Purchase
Price in accordance with Section 2.3(b) above, then the amount of shortfall
shall be paid to Parent (or if Purchaser shall otherwise determine, to Purchaser
or one of its affiliates) out of the Working Capital Escrow Amount in accordance
with Sellers’ Pro-rata Interests. In the event that the portion of the Working
Capital Escrow Amount that is remaining after any payments owed to Parent
pursuant to Section 2.3(c) have been made is insufficient to cover the amount
owed to Parent pursuant to this Section 2.3(d), such shortfall shall be paid by
Sellers, in accordance with each Seller’s Pro-rata Interest of such shortfall
amount, to Parent (or if Purchaser shall otherwise determine, to Purchaser or
one of its affiliates) within ten (10) Business Days after final determination.
In the event the full amount owing to Parent is not paid within such ten
(10) Business Day period, Parent shall have a right to satisfy such amount at
its sole discretion out of the Indemnification Escrow Amount, which payment
shall be apportioned in accordance with each Seller’s Pro-rata Interest of the
Indemnification Escrow Amount.

 

12



--------------------------------------------------------------------------------

(e) For purposes of this Section 2.3:

(i) “Closing Working Capital” means (A) the Included Current Assets of Target
less (B) the Included Current Liabilities of Target, determined as of the
Closing.

(ii) “Expected Working Capital Amount” means $8,000,000; provided, however, that

(A) any amounts of the following audit-related fees shall not be included in the
Included Current Liabilities of Target regardless of their accounting treatment
under U.S. GAAP: (1) if Parent elects to have Target continue with the
completion of the preparation of audited financial statements for Target’s
fiscal years 2009 and 2010 using Target’s current firm of independent certified
public accountants, any incremental fees incurred or to be incurred by Target to
such firm for the audits of the fiscal years 2009 and 2010 as conducted by such
firm which are solely a result of Parent’s requirement for an unqualified audit
opinion for the accounting for share based reserves (provided, however, that any
non-incremental fees incurred or to be incurred shall be accrued in the Included
Current Liabilities), or (2) if Parent elects to have Target continue with the
completion of the preparation of audited financial statements for Target’s
fiscal years 2009 and 2010 with a separate firm of independent certified public
accountants as chosen by Parent in its sole discretion, all fees incurred by
Target to such firm for the audits of the fiscal years 2009 and 2010 as
conducted by such firm. Target shall proceed with any engagement as so elected
by Parent, which election shall be made by Parent in its sole discretion.

(B) any amounts of Target’s pre-paid liabilities existing at Closing for
previous in-licensed product payments shall be included in the Included Current
Assets of Target in a manner consistent with the manner accounted for in
Target’s Financial Statements regardless of their accounting treatment under
U.S. GAAP.

(iii) “Included Current Assets” means cash, cash equivalents, short-term
investments, accounts receivable, net, other receivables and pre-paid expenses
to the extent recognized by Parent under U.S. GAAP of Target due within one
year; provided, however, Included Current Assets shall not include any deferred
tax assets.

(iv) “Included Current Liabilities” means notes payable, accounts payable,
accruals and other liabilities, and other payables of Target as of the type
historically included in Target’s Financial Statements; provided, however,
Included Current Liabilities shall not include any amounts to be paid for the
Option Repurchase Amount nor any deferred tax liabilities.

 

13



--------------------------------------------------------------------------------

2.4 Escrow and Adjustment Payments. The portion of the Initial Consideration
otherwise to be paid to Sellers at Closing shall be reduced by (i) an amount
equal to fifteen percent (15%) of the Cash Purchase Price and fifteen percent
(15%) of the Share Purchase Price (the “Indemnification Escrow Amount”), which
Indemnification Escrow Amount shall be held in escrow by the Escrow Agent
pursuant to the terms of the Escrow Agreement for the period beginning on the
Closing Date and ending on the date that is eighteen (18) months after the
Closing Date (the “Survival Period”) to satisfy any claims by Purchaser for
indemnification pursuant to Section 9 hereof, and (ii) an amount equal $500,000
(the “Working Capital Escrow Amount”), which Working Capital Escrow Amount shall
be held in escrow by the Escrow Agent pursuant to the terms of the Escrow
Agreement to satisfy any amounts owed by Sellers to Purchaser pursuant to
Section 2.3(d) hereof. The Indemnification Escrow Amount and the Working Capital
Escrow Amount shall be escrowed by Sellers in proportion to each Seller’s
Pro-Rata Interest, as set forth under the captions “Indemnification Escrow
Amount” and “Working Capital Escrow Amount” set forth next to such Seller’s name
on the Allocation Schedule. Within ten (10) Business Days of the final
determination of the Closing Working Capital in accordance with Section 2.3(c),
the portion of the Working Capital Escrow Amount and accrued interest remaining
after satisfaction of amounts owed to Parent, Purchaser or one of their
affiliates pursuant to Section 2.3(d) hereof (if any) shall be released from the
escrow and delivered to each Seller or such Seller’s representative in
accordance with each Seller’s Pro-rata Interest. Within ten (10) Business Days
after the date that is twelve (12) months after the Closing Date, 50% of the
Indemnification Escrow Amount and accrued interest remaining after satisfaction
of claims (if any) made in accordance with Section 9.4 and Section 9.5 prior to
the date that is twelve (12) months after the Closing Date, if any, shall be
released from escrow and delivered to such Seller; provided, however, should any
indemnification claim made prior to the date that is twelve (12) months after
the Closing Date fail to reach final determination and satisfaction prior to the
date that is twelve (12) months after the Closing Date, a portion of the 50% of
the Indemnification Escrow Amount and accrued interest remaining that would
otherwise be released pursuant to the foregoing that the parties reasonably
determine in good faith as sufficient to satisfy 50% of all amounts with respect
to such indemnification claim shall be retained in escrow pending final
resolution of such claim in accordance with the provisions of the Escrow
Agreement. Within ten (10) Business Days after the expiration of the Survival
Period, the Indemnification Escrow Amount and accrued interest remaining after
satisfaction of claims made in accordance with Section 9.4 and Section 9.5 prior
to the expiration of the Survival Period pursuant to the immediately preceding
sentence, if any, shall be released from escrow and delivered to such Seller;
provided, however, should any indemnification claim made prior to the expiration
of the Survival Period fail to reach final determination and satisfaction prior
to the expiration of the Survival Period, a portion of the Indemnification
Escrow Amount that the parties reasonably determine in good faith as sufficient
to satisfy all amounts with respect to such indemnification claim shall be
retained in escrow pending final resolution of such claim in accordance with the
provisions of the Escrow Agreement.

2.5 Payment of Transfer Taxes and Fees. All transfer, documentary, sales, use,
stamp and registration taxes, and all conveyance fees, recording charges and
other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement, shall be borne equally by Sellers on the one hand and Purchaser on
the other hand.

2.6 Payment of Other Amounts at Closing. Simultaneous with the payment of the
Cash Purchase Price and Share Purchase Price at Closing, each of each of the
following shall be paid or repaid pursuant to the Allocation Schedule: (i) the
Option Repurchase Amount, (ii) the aggregate amount of Target Transaction
Expenses set forth on the Closing Transaction Expense Certificate and (iii) any
Outstanding Debt Amount (including without limitation the premium amount payable
under the terms of the Notes).

3. Closing. Subject to the satisfaction or waiver of all closing actions and
deliveries set forth in this Agreement, the consummation of the purchase and
sale of the Shares (the “Closing”) shall take place on the close of business on
the date hereof at the offices of Maples & Calder in the Cayman Islands (the
date on which the Closing occurs is referred to herein as the “Closing Date”).

 

14



--------------------------------------------------------------------------------

4. Representations and Warranties of Sellers. Each Seller represents and
warrants to Purchaser, severally and not jointly with other Sellers and as to
such Seller itself that the statements contained in this Section 4 are true and
correct.

4.1 Authority and Binding Obligation. Such Seller has all requisite power and
authority (and with respect to Sellers that are individuals, full legal
capacity) to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Seller. This Agreement
constitutes the valid and binding obligation of such Seller, enforceable against
such Seller in accordance with its terms except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other Laws of general application affecting enforcement of creditors’ rights
generally, or (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

4.2 Title to Shares. Such Seller (i) has good and valid title to the Shares as
set forth across its name in the Allocation Schedule under the column entitled
“Existing Holdings” beneficially and of record, free and clear of any and all
liens, encumbrances, claims, charges, options, security interests, pledges,
rights of first refusal, or other title retention agreement or other
restrictions of any kind whatsoever (“Encumbrances”) other than those arising
under the Memorandum and Articles of Association of Target, (ii) immediately
prior to the Closing, will have good and valid title to the Shares beneficially
and of record, free and clear of any Encumbrances and (iii) will have the sole
right to transfer the Shares to Purchaser. Such Seller represents that other
than with respect to this Agreement, such Seller is not a party to, or bound by,
any agreement, instrument or understanding restricting the transfer of any of
the Shares held by Seller or governing the voting of the Shares held by Seller.
Such Seller hereby confirms that the number and type of Shares as is set forth
across such Seller’s name on the Allocation Schedule is true and correct in all
respects.

4.3 No Conflicts. The execution and delivery of this Agreement by such Seller
does not, and the consummation of the transactions contemplated hereby will not,
conflict with any other commitment or obligation of such Seller, or result in
any violation of judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to such Seller. No consent, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative or regulatory agency, department, body or commission or any
government, any political subdivision thereof or instrumentality (“Governmental
Authority”) is required by or with respect to Seller in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

4.4 Investment Representations. Each Seller receiving any of shares of Parent
Common Stock understands that such shares of Parent Common Stock (i) have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) and (ii) are being offered and sold pursuant to an exemption from
registration contained in the Securities Act based in part upon such Seller’s
representations contained in this Agreement. Each Seller who receiving any of
shares of Parent Common Stock hereby represents and warrants as follows:

(a) Seller is an “accredited investor” within the meaning of Rule 501(a)
promulgated under the Securities Act (an “Accredited Investor”).

 

15



--------------------------------------------------------------------------------

(b) Seller acknowledges that the Seller Representative, on behalf of, and as an
agent and representative of, Sellers, has been provided an opportunity to
examine all documents and ask questions of, and has received answers thereto
from, Parent and its representatives regarding the business, management, and
financial affairs of Parent and its Subsidiaries, and the terms of the
transactions contemplated by this Agreement, and the Seller Representative has
obtained all traditional information requested by it of Parent and its
Subsidiaries and their respective representatives to verify the accuracy of all
information furnished to them regarding the acquisition of the Parent Common
Stock.

(c) Seller must bear the economic risk of this investment indefinitely unless
the shares of Parent Common Stock are registered pursuant to the Securities Act,
or an exemption from registration is available.

(d) Seller is acquiring the shares of Parent Common Stock for Seller’s own
account for investment only, and not with a view towards their distribution.

(e) Seller acknowledges and agrees that the shares of Parent Common Stock are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act pursuant to the Registration
Statement (as defined herein) or an exemption from such registration is
available. Seller has been advised or is aware of the provisions of Rule 144,
which permits limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Purchaser and the
resale occurring following the required holding period under Rule 144. Each
certificate evidencing shares of Parent Common Stock to be issued pursuant to
this Agreement shall bear the following legends, as applicable:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). SUCH SHARES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION WITHOUT AN EXEMPTION UNDER THE SECURITIES ACT OR AN
OPINION OF LEGAL COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND MAY
NOT BE TRANSFERRED TO A “U.S. PERSON” (AS DEFINED IN THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR FOR THE ACCOUNT OR BENEFIT OF A U.S.
PERSON, IN THE ABSENCE OF COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT,
A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE
SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”

and any legends required by state or foreign securities laws.

4.5 No Obligations or Agreements. Except for that certain First Amended and
Restated Shareholders Agreement dated December 12, 2007 between Sellers and
Target and as set forth in the Disclosure Schedule (as defined in Section 5),
such Seller is not a party to any agreement to which Target is also a party nor
does Target have any obligation to such Seller for any claims, controversies,
actions, causes of action, cross-claims, counter-claims, rights, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present.

 

16



--------------------------------------------------------------------------------

5. Representations and Warranties of Target. Target represents and warrants to
Purchaser that the statements contained in this Section 5 are true and correct,
except as disclosed in a document of even date herewith and delivered by Target
to Purchaser on the date hereof referring to the representations and warranties
in this Agreement (the “Disclosure Schedule”). The Disclosure Schedule will be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in this Section 5 and Section 4, and the disclosure in any such
numbered and lettered Section of the Disclosure Schedule shall qualify only the
corresponding subsection in this Section 5 and Section 4, provided, however,
that such disclosure shall also be deemed to qualify each other subsection of
this Section 5 and Section 4 to the extent that it is reasonably apparent that
such disclosure is responsive to such other subsection without any independent
knowledge on the part of the reader regarding the matter disclosed. For purposes
of this Section 5, unless the context expressly indicates otherwise, references
to the “Target” shall be deemed to include any Subsidiaries of Target, including
the China Sub, even if not separately mentioned. As used herein, an entity shall
be deemed to be a “Subsidiary” of a party if such party directly or indirectly
owns, beneficially or of record, at least 50% of the outstanding equity
interests of such entity.

5.1 Organization and Qualification. Each of Target and its Subsidiaries is a
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its respective jurisdiction of incorporation or
organization. Each of Target and its Subsidiaries has full power and authority
to conduct its business to the extent now conducted and as proposed to be
conducted, and to own, use and lease its assets and properties. Each of Target
and its Subsidiaries is duly qualified to do business and is in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary and failure to be so qualified and in good standing
would have a material adverse effect on Target or its Subsidiaries. The China
Sub has passed all annual inspections conducted by the relevant PRC Governmental
Authorities since its inception. Target has provided to Purchaser correct and
complete copies of the organizational documents of Target and its Subsidiaries,
including Memorandum and Articles of Association and Bylaws, each as amended to
the date of this Agreement, and written resolutions of Target’s meetings of its
shareholders and boards of directors. All the organizational documents of Target
and its Subsidiaries are valid, complete and updated, and if so required and as
applicable, have been duly approved and filed with the appropriate Governmental
Authorities.

5.2 Authority and Binding Obligation. Target has all requisite corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Target, including approval of the board
of directors and shareholders of Target. This Agreement has been duly executed
and delivered by Target and assuming the due authorization, execution and
delivery hereof by the parties (other than Target) hereto, constitutes the
legal, valid and binding obligations of Target, enforceable against Target in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

17



--------------------------------------------------------------------------------

5.3 Capitalization.

(a) The authorized share capital of Target is $50,000 divided into 490,705,431
Common Shares, par value $0.0001 per share, of which 15,271,429 shares are
issued and outstanding, 3,571,429 Series A Preferred Shares, par value $0.0001
per share, none of which are issued and outstanding and 5,723,140 Series B
Preferred Shares, par value $0.0001 per share, of which 5,723,140 shares are
issued and outstanding. The Allocation Schedule sets forth a true and correct
description of all issued and outstanding Shares of Target, the record holders
thereof and the type and number of each of the Shares held. The Shares are duly
authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights. All outstanding securities of Target have been issued in
compliance with applicable securities laws. Except as disclosed on
Section 5.3(a) of the Disclosure Schedule, there are not outstanding (i) any
options, warrants or other rights to purchase from Target any shares or other
ownership interests in or any other securities of Target, (ii) any securities
convertible into or exchangeable for shares or securities of Target or (iii) any
other contract, understanding, commitments, rights or obligations of any kind of
Target to issue additional shares, warrants or other securities of Target. There
are no outstanding contractual obligations of Target to repurchase, redeem or
otherwise acquire any outstanding shares of or other ownership interests in
Target. Except as disclosed on Section 5.3(a) of the Disclosure Schedule, there
are no voting trusts, stockholders agreements, proxies or other agreements or
understandings to which Target or Sellers are a party with respect to the voting
or transfer of the Shares.

(b) Other than the China Sub, Target does not have any Subsidiaries nor does it
presently own, directly or indirectly, any capital stock or other equity
interest in any other corporation, limited liability company, partnership, joint
venture or other entity. The registered capital of the China Sub is
US$14,000,000.00, which has been duly and validly subscribed, fully paid and
injected in a timely manner in accordance with the relevant PRC laws and
regulations. China Sub has not reduced or increased such registered capital as
of the date hereof.

(c) There are not outstanding (i) any options, warrants or other rights to
purchase from any Subsidiary of Target any capital stock or other ownership
interests in or any other securities of any Subsidiary of Target, (ii) any
securities convertible into or exchangeable for shares of such capital stock or
securities of any Subsidiary of Target or (iii) any other contract,
understanding, commitments, rights or obligations of any kind for any Subsidiary
of Target to issue additional shares of capital stock, options, warrants or
other securities of any Subsidiary of Target. There are no outstanding
contractual obligations of Target’s Subsidiaries to repurchase, redeem or
otherwise acquire any outstanding shares of capital stock or other ownership
interests in any Subsidiary. There are no voting trusts, stockholders
agreements, proxies or other agreements or understandings to which any
Subsidiary of Target or Sellers are a party with respect to the voting or
transfer of any securities of any Subsidiary of Target.

5.4 No Conflicts. Except as disclosed on Section 5.4 of the Disclosure Schedule,
the execution and delivery of this Agreement by Target does not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of payment, termination, cancellation or
acceleration of any material obligation or loss of any material benefit, or
result in the imposition of any Encumbrance on any assets or property of Target,
under (a) any of the organizational documents of Target or (b) any mortgage,
indenture, lease, contract or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Target’s properties or assets. No consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Authority is required by or with respect to Target in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

 

18



--------------------------------------------------------------------------------

5.5 Financial Information.

(a) Target has provided to Purchaser true and complete copies of: (i) the
consolidated audited balance sheets of Target as of each of the years ended
December 31, 2008 and 2009 and the related consolidated statements of operations
and statements of cash flows for the calendar year then ended (ii) the
consolidated unaudited balance sheets of Target as of the year ended
December 31, 2010 (the “Recent Balance Sheet”) and the related consolidated
statements of operations and statements of cash flows for the calendar year then
ended and (iii) the consolidated unaudited balance sheets of Target as of the
fiscal quarter ended March 31, 2011 (the “Q1 Balance Sheet”) and the related
consolidated statements of operations and statements of cash flows for the
quarter then ended ((i), (ii) and (iii) collectively, the “Financial
Statements”). The Financial Statements (including, in each case, any notes
thereto) (A) were derived from and in accordance with the books and records of
Target, (B) were prepared in accordance with U.S. GAAP applied on a basis
consistent with the periods presented (except that the unaudited financial
statements do not have notes thereto and that the Financial Statements do not
account for share based compensation based upon an independent share valuation),
(C) present fairly in all material respects the financial condition of Target
and its Subsidiaries as at the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein (subject to normal
and recurring year-end adjustments, the effect of which will not, individually
or in the aggregate, be materially adverse) and (D) are true, complete and
correct in all material respects.

(b) Target has in place systems and processes that are adequate and customary
for private companies operating primarily in the PRC at the same stage of
development as Target and that (i) provide reasonable assurances regarding the
reliability of the Financial Statements and (ii) in a timely manner accumulate
and communicate to Target’s principal executive officer and principal financial
officer the type of information that would be required to be disclosed in the
Financial Statements (such systems and processes are herein referred to as the
“Controls”). The accounting books of the China Sub are complete and created in
accordance with current PRC laws, regulations, rules and PRC GAAP, and its
financial statements are prepared in accordance with current PRC laws,
regulations, rules and PRC GAAP. The aforementioned accounting books and
financial statements completely, truly and accurately reflect in all material
respects the financial status and profits and losses of China Sub by the end of
relative fiscal periods. Target and its Subsidiaries have not received notice of
any material complaint, allegation, assertion or claim regarding the
appropriateness or operations of the Controls that has not been resolved prior
to the date hereof. There have been no instances of fraud, whether or not
material, that involves management or other employees that have a significant
role in Target’s Controls which occurred during any period covered by the
Financial Statements.

5.6 No Undisclosed Liabilities. Target has no other liabilities or obligations
of any nature (whether known or unknown and whether absolute, accrued,
contingent or otherwise) except for liabilities or obligations reflected or
reserved against in the Financial Statements or current liabilities incurred
since December 31, 2010 in the ordinary course of business which, individually
or in the aggregate, are not material in nature or amount, other than
liabilities arising in connection with the negotiation and consummation of the
transactions contemplated hereunder. Target does not have any “off balance
sheet” arrangements consisting of any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with Target is a
party, under which Target has any obligation under a guarantee contract, any
obligation under a contract that would be accounted for as a derivative
instrument, any retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets, or any obligation arising
out of a variable interest in an unconsolidated entity providing for financing,
liquidity, market risk or credit risk support to, or engaging in leasing,
hedging or research and development services with, Target.

 

19



--------------------------------------------------------------------------------

5.7 Absence of Changes. Since December 31, 2010, Target and its Subsidiaries
have conducted their business in the ordinary course consistent with past
practice and other than in connection with or for purposes of the transactions
contemplated hereunder, there has not occurred (a) any change, event or
condition (whether or not covered by insurance) that has or could reasonably be
expected to resulted in a material adverse effect on Target or its Subsidiaries;
(b) any acquisition, sale or transfer of any material asset of Target or its
Subsidiaries other than in the ordinary course of business and consistent with
past practice; (c) (i) any change in accounting methods or practices (including
any change with respect to revenue recognition policies or any change in
depreciation or amortization policies or rates) by Target or its Subsidiaries or
(ii) any revaluation by Target or its Subsidiaries or any of its assets; (d) the
entry of or the conclusion of any Material Contract (as defined in Section 5.8)
entered into by Target or its Subsidiaries, other than in the ordinary course of
business and as provided to Purchaser, or any material amendment or termination
of, or default under, any Material Contract to which Target or its Subsidiaries
is a party or by which it is bound, other than in the ordinary course of
business and as provided to Purchaser; (e) any amendment or change to the Second
Amended and Restated Memorandum and Articles of Association of Target; (f) any
increase in or modification of the compensation or benefits payable or to become
payable by Target or its Subsidiaries to any of its directors or employees;
(g) any acceleration of the shipment of Products to its customers outside of the
ordinary course; or (h) any agreement by Target or its Subsidiaries to do any of
the things described in the preceding clauses (a) through (h) (other than
negotiations with Purchaser and its representatives regarding the transactions
contemplated by this Agreement and similar negotiations with other third
parties).

5.8 Contracts and Commitments.

(a) Target has provided Parent or Purchaser with, or has otherwise given Parent
or Purchaser access to an online electronic datasite containing, a true and
correct copy of all Material Contracts. “Material Contract” means any contract,
agreement or commitment to which Target or its Subsidiaries is a party and in
which Target or its Subsidiaries has any current or ongoing obligation,
commitment or liability:

(i) with expected receipts or expenditures in excess of Two Hundred Thousand
Dollars ($200,000) under such Material Contract;

(ii) requiring Target to indemnify any Person in excess of Two Hundred Thousand
Dollars ($200,000), provided however, that an indemnity obligation shall be
deemed to be in excess of such amount unless the magnitude of such obligation is
expressly capped at Two Hundred Thousand Dollars ($200,000);

(iii) granting any exclusive rights or any rights to any party under any Target
Registered Intellectual Property Rights (as defined in Section 5.10(a) below);

(iv) relating to, or evidencing, or guaranteeing, or providing security for,
indebtedness for borrowed or loaned money or for the deferred purchase price of
property (whether incurred, assumed, guaranteed or secured by any asset) that
involves financial obligations on the part of the Target in excess of $200,000;

(v) with any Key Customer (as defined in Section 5.24(a)) or Distributor (as
defined in Section 5.24(b));

(vi) with any director, officer or affiliate of Target;

 

20



--------------------------------------------------------------------------------

(vii) that is not entered in the ordinary course of business;

(viii) that in any way purports to prohibit, impair or restrict the business
activity of Target or Target’s acquisition of property (tangible or intangible),
or to limit the freedom of Target to engage in any line of business or to
compete with any third party in any jurisdiction;

(ix) relating to the employment of, or the performance of services by, an
employee or consultant, pursuant to which Target is or may become obligated to
make any severance (other than as required by PRC laws and regulations),
termination, change of control or similar payment to any current or former
employee or director, or pursuant to which Target is or may become obligated to
make any bonus, commission or similar payment (other than payments constituting
base salary) to any current or former employee or director;

(x)(a) relating to the acquisition, issuance, voting, registration, sale or
transfer of any securities of Target or its Subsidiaries, (b) providing any
Person with any preemptive right, right of participation, right of maintenance
or any similar right with respect to any securities of Target, or (c) providing
Target or its Subsidiaries with any right of first refusal with respect to, or
right to repurchase or redeem, any securities;

(xi) containing any grant by Target to a third party, or to Target by a third
party, of any assignment, license, covenant not to sue, consent, coexistence
right, release, or immunity, with respect to any Intellectual Property Rights
(as defined in Section 5.10(a) below) (other than purchase orders with customers
and vendors entered into in the ordinary course of business, employee invention
assignment and non-disclosure agreements, and licenses of Intellectual Property
Rights incident to the purchase of tangible properties), except for any of the
foregoing related to the use of generally available, off the shelf, computer
software for a total, enterprise-wide fee of no more than Ten Thousand U.S.
Dollars ($10,000) in any year of the Material Contract;

(xii) the purchase, sale, lease or other disposition of equipment, goods,
materials, supplies, or capital assets, or for the performance of services which
are not terminable without penalty on thirty (30) days’ notice (other than
purchase orders with customers and vendors entered into in the ordinary course
of business), in any case involving more than One Hundred Thousand Dollars
($100,000);

(xiii) under which Target is lessor of or permits any third party to hold or
operate any personal property owned or controlled by Target, that cannot be
terminated on sixty (60) days notice or less without payment of any material
penalty by Target;

(xiv) providing for collective bargaining, or similar arrangement (other than as
solely required under PRC law);

(xv) granting powers of attorney or similar authorizations by Target to third
parties (other than letter of authorizations solely for administrative purposes
in the ordinary course of business, none of which are material to Target or its
operations);

(xvi) that, as a result of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, will require (or purport
to require) Target to obtain from any Person consent relating to a change in
control of Target;

 

21



--------------------------------------------------------------------------------

(xvii) that, as a result of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, will require (or purports
to require) Target to grant any license or other right with respect to any of
its Intellectual Property Rights, or be obligated to pay any material royalties
or other amounts;

(xviii) relating to the generation of data or information to support the
registration or approval of any Product, including agreements relating to any
human clinical trials or pre-clinical toxicology data;

(xix) relating to sponsorship of any research or development work, including by
any university or institution or any faculty member, student or other
investigator or researcher thereof;

(xx) relating to the distribution, marketing or sales of any Product;

(xxi) relating to express obligations imposed to monitor or report
safety-related events concerning any Product, and the acquisition, retention,
handling or sharing of any data or information related to such events; or

(xxii) that is otherwise material to Target.

All Material Contracts of Target or its Subsidiaries are listed or, in certain
circumstances where the contracts are too numerous to practicably list, are
collectively described in Section 5.8(a) of the Disclosure Schedule.

(b) With respect to each Material Contract: (i) the Material Contract is legal,
valid, binding and enforceable and in full force and effect with respect to
Target or its Subsidiaries and, to Target’s knowledge, is legal, valid, binding,
enforceable and in full force and effect with respect to each other party
thereto, in either case subject to the effect of bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and except as the availability of equitable remedies may be limited by
general principles of equity; (ii) except as set forth in Section 5.8(b) of the
Disclosure Schedule, the Material Contract will continue to be legal, valid,
binding and enforceable and in full force and effect immediately following the
Closing in accordance with its terms as in effect prior to the Closing, subject
to the effect of bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and except as the
availability of equitable remedies may be limited by general principles of
equity; and (iii) neither Target nor, to Target’s knowledge, its Subsidiaries or
any other party is in material breach or default of the terms thereof, and no
event has occurred that with notice or lapse of time would constitute a material
breach or default of the terms thereof by Target or its Subsidiaries or, to
Target’s knowledge, by any such other party, or permit termination, modification
or acceleration, under such Material Contract. No party to a Material Contract
has threatened in writing termination, diminution of benefits to Target or its
Subsidiaries, or non-renewal of, any Material Contract, nor has Target or its
Subsidiaries received any written notice or written warning of any alleged
material nonperformance, material delay in delivery or other material
noncompliance by Target or its Subsidiaries. Neither Target nor its Subsidiaries
is a party to any oral contract or agreement.

(c) Without limiting the foregoing Section 5.8(b)(iii), Target and
its Subsidiaries, have not engaged in, and as of the date of this Agreement are
not engaged in or planning, any conduct that would breach Target’s or any of its
Subsidiaries’ obligations of non-competition under any Material Contract,
including the promotion, distribution or sale by Target or its Subsidiaries of
any Product that would compete with any other Product that Target or its
Subsidiaries has the right or obligation to promote, distribute or sell.

 

22



--------------------------------------------------------------------------------

5.9 Taxes. For the purposes of this Agreement, “Tax” and collectively “Taxes”
mean any and all federal, state and local taxes of any country, assessments and
other governmental charges, duties, impositions and liabilities, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, stamp transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes, together with all
interest, penalties and additions imposed with respect to such amounts and any
obligations under any agreements or arrangements with any other Person with
respect to such amounts and including any liability for taxes of a predecessor
entity; and “Tax Return” means any return, declaration, report, claim for
refund, information return or other document filed or required to be filed or
supplied to a tax authority in connection with the determination, assessment,
collection or payment of Taxes or as otherwise required by laws, regulations or
administrative requirements relating to any Tax, including any schedule or
attachment thereto, and including any amendment thereof. Except as described on
Section 5.9 of the Disclosure Schedule:

(a) Target has filed or caused to be filed on a timely basis, all Tax Returns
required to have been filed. All such Tax Returns are complete and correct in
all material respects. Target has provided to Purchaser correct and complete
copies of its national, provincial, local and foreign income and franchise Tax
Returns which it has filed since its inception and has made available to
Purchaser all other Tax Returns which have been filed by Target. Target has not
received written notice from any state, local, or foreign taxing jurisdiction
that it has not filed a Tax Return required to be filed by it.

(b) Target has, within the time and in the manner prescribed by law, paid all
Taxes that were due and payable, whether or not shown on any Tax Return, and
Target will pay, within the time and in the manner prescribed by law, all Taxes
that become due and payable on or before the Closing. As of the Closing Date,
Target’s liability for any unpaid Taxes will not exceed the reserve for unpaid
Taxes then carried on such Target’s books and records.

(c) There is no agreement, waiver or consent providing for an extension of time
with respect to the assessment of any Taxes or the filing of any Tax Returns.

(d) There are no outstanding (i) powers of attorney granted by Target concerning
any Tax matter, (ii) agreements entered into with any taxing authority that
would have a continuing effect on Target after the Closing Date or
(iii) Encumbrances (and immediately following the Closing Date there will be no
Encumbrances) on the assets of Target relating to or attributable to Taxes other
than Encumbrances for Taxes not yet due and payable. Target is not a party to
any Tax allocation or sharing agreement. Target is not a participant in any
joint venture, partnership or similar arrangement.

(e) Except as set forth in Section 5.9(e) of the Disclosure Schedule, Target has
never been audited by any taxing authority. There is no examination, action,
suit, Proceeding, investigation, audit, claim demand, deficiency or additional
assessment against Target underway or pending (or any threat of any of the
foregoing that has been communicated to Target) with respect to any Tax. No
waivers of statutes of limitations have been given with respect to any material
Taxes with respect to Target, which waivers are in effect as of the date hereof.

(f) Target does not have, or has ever had, any “permanent establishment” as
defined in any applicable tax convention, outside the country of Target’s place
of organization and Target has not received any notice from any taxing authority
in a jurisdiction where such entity has not filed Tax Returns that it may be
subject to taxation in such jurisdiction. All related party transactions
involving Target are in compliance with applicable transfer pricing principles.

 

23



--------------------------------------------------------------------------------

(g) All Taxes required to be withheld or collected by Target on or before the
Closing have been or will be withheld or collected and paid when due to the
appropriate agency or authority. Target has complied with all information
reporting requirements with respect thereto.

(h) Target will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date solely as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” with any tax authority executed on or prior to
the Closing Date; (iii) installment sale or open transaction disposition made on
or prior to the Closing Date; (iv) prepaid amount received on or prior to the
Closing Date.

(i) Target has not engaged in, or been a party to, any transaction or series of
transactions or scheme or arrangement of which the main purpose, or one of the
main purposes, was or could be construed to be the illegal evasion of Taxes.

5.10 Intellectual Property Rights.

(a) For purposes of this Section 5.10(a), the term “Intellectual Property
Rights” means any and all industrial and intellectual property rights and all
rights associated therewith, whether registered or unregistered and including
all common law rights, throughout the world, including all copyrights, copyright
registrations and applications therefor (“Copyrights”); all trademarks and
service marks, trademark and service marks registrations, trademark and service
mark applications, tradenames, logos, trade dress and any and all goodwill
associated with and symbolized by the foregoing items (“Marks”); all Internet
domain name registrations, Internet and World Wide Web URLs or addresses
(collectively, “Domain Names”); all patents, and applications therefore and all
reissues, reexaminations, substitutions, divisions, renewals, extensions,
supplemental protection certificates, provisionals, continuations and
continuations-in-part (“Patents”); all trade secrets, moral rights, right of
publicity, right of privacy, authors’ rights, contract and licensing rights
(“Proprietary Rights”); and all other intellectual property rights as may exist
now and/or hereafter come into existence and all renewals and extensions
thereof, regardless of whether such rights arise under the law of the United
States or any other state, country or jurisdiction throughout the world. The
term “Target Registered Intellectual Property Rights” shall mean all United
States, international and foreign: (A) Patents; (B) registered Marks,
applications to register trademarks, intent-to-use applications, or other
registrations or applications related to the Marks; (C) registered Domain Names;
(D) registered Copyrights and applications for copyright registration; and
(E) any other Intellectual Property Right that is the subject of an application,
certificate, filing, registration or other similar document; in each case
issued, filed with, or recorded by any Governmental Authority and owned by, or
registered or filed in the name of, Target. “In-Bound Licenses” means all
licenses, sublicenses and other contracts pursuant to which a third party
authorizes Target to use, practice any rights under, or grant sublicenses with
respect to, any Intellectual Property Rights owned or controlled by such third
party. “Target-Owned IP Rights” means all Intellectual Property Rights,
including Target Registered Intellectual Property Rights, that are owned by or
filed in the name of Target (whether exclusively, jointly with another Person,
or otherwise). “Target IP Rights” means all Target-Owned IP Rights and all of
Target’s Intellectual Property Rights under the In-Bound Licenses. “Out-Bound
Licenses” means all licenses, sublicenses and other contracts pursuant to which
Target authorizes a third party to use, practice any rights under, or grant
sublicenses with respect to, any Target IP Rights.

 

24



--------------------------------------------------------------------------------

(b) Section 5.10(b) of the Disclosure Schedule sets forth a true, accurate and
complete list of all Target Registered Intellectual Property Rights and a brief
description of all material, unregistered Intellectual Property Rights (other
than trade secret rights) owned by Target including all Internet addresses for
websites, or other Domain Names, owned and/or operated by or for Target. Target
possesses unencumbered and unrestricted exclusive ownership of all Target
Registered Intellectual Property Rights, including as set forth on
Section 5.10(b) of the Disclosure Schedule. For each item of such Target
Registered Intellectual Property Rights, Section 5.10(b) of the Disclosure
Schedule sets forth the applicable applicant or registrant, jurisdiction, and
application or registration number. All necessary registration, maintenance and
renewal fees due in connection with all Target Registered Intellectual Property
Rights have been paid timely, and all documents, recordations, and certificates
required to be filed, including any necessary responses to office actions,
affidavits of use, renewal applications, assignment recordals and other
documents and certificates in connection with such registered Intellectual
Property Rights have been filed (when due) with the appropriate authorities in
the relevant jurisdictions for the purposes of prosecuting, maintaining and
perfecting such Target Registered Intellectual Property and recording Target’s
ownership interests therein. Section 5.10(b) of the Disclosure Schedule sets
forth a list of all actions that are required to be taken by Target within 90
days of the date hereof with respect to any of Target Registered Intellectual
Property in order to avoid prejudice to, impairment or abandonment of such
Target Registered Intellectual Property.

(c) Section 5.10(c) of the Disclosure Schedule sets for a true, accurate and
complete list of all In-Bound Licenses, excluding solely “shrink-wrap” or
similar commercially available end-user licenses. Except as expressly stated on
Section 5.10(c) of the Disclosure Schedule, (i) each In-Bound License is in
effect as of the date hereof and is a valid and binding agreement of Target,
(ii) none of the In-Bound Licenses have expired or been terminated, (iii) Target
has not issued or received, and is not aware of, any notice, or intent to issue
a notice, that could trigger the termination of any of the In-Bound Licenses,
(iv) to the knowledge of Target, no party to any of the In-Bound Licenses is, or
is accused of being, in material breach of any agreement or obligation within
the In-Bound Licenses, and (v) Target has not assigned or otherwise transferred
to any Person any of the In-Bound Licenses, nor any rights or obligations
thereunder.

(d) Target and its Subsidiaries are not parties to any Out-Bound Licenses, or
any agreements which grant any Person rights to or under any Target IP Rights or
grants any Person the right to sublicense any Target IP Rights.

(e) To the knowledge of Target, none of the Products, now or in the past,
infringes upon, misappropriates or misuses any proprietary rights or
Intellectual Property Rights of any other Person, and Target has not received
any notice of any such infringement.

(f) To the knowledge of Target, (i) there is no unauthorized use, unauthorized
disclosure, infringement or misappropriation, or other violation any Target IP
Rights by any Person, including current and former employees of Target and
(ii) Target has not filed any lawsuit or issued any written communication to any
Person alleging any such infringement, misappropriation, or other violation, or
invited any Person to take a license with respect to any Target IP Rights.

(g) Target has not been sued in any Proceeding (or received any written notice
or, to the knowledge of Target, threat) that involves (i) any claim of
infringement, misuse, misappropriation or other violation of any Intellectual
Property right of any Person or, (ii) that contests the validity, ownership or
right of Target to exercise any Intellectual Property Right or operate its
business as currently conducted. Target has not received any written
communication that involves an offer to license Target or grant Target any other
rights or immunities under any Intellectual Property Right of any Person, or any
statement that Target must or should obtain such a license or grant, other than
the Intellectual Property Rights licensed to Target pursuant to an In-Bound
License.

 

25



--------------------------------------------------------------------------------

(h) Target has not received any opinion from its professional advisors,
including opinion of legal counsel, that any Product or the operation of the
business of Target, as previously or currently conducted, or as currently
proposed to be conducted by Target, infringes or misappropriates any
Intellectual Property Rights of any Person (other than the Target IP Rights).

(i) Target owns or possesses sufficient legal ownership or license rights to all
Intellectual Property Rights necessary for the operation of Target’s business as
now conducted and as proposed to be conducted without any known conflict with,
infringement upon, or misappropriation of, the rights of any other Person,
failure to so own or possess which will have a material adverse effect on Target
or its Subsidiaries. Without limiting the foregoing, the Target IP Rights
include any and all Intellectual Property Rights that are used or practiced in
any manner in the conduct of the business of Target as currently conducted or as
currently proposed to be conducted by Target. Target is the sole owner of all
right, title and interest in and to all of the Target-Owned IP Rights, free and
clear of all Encumbrances and restrictions whatsoever, and has not granted any
rights or licenses in, to or under any Target-Owned IP Rights.

5.11 Real Property. Target does not own any real property and is not a party to
any agreement or option to purchase any real property or interest therein.
Section 5.11 of the Disclosure Schedule sets forth a list of each lease or
sublease for real property to which Target or its Subsidiaries is a party or
which covers any premises at which Target operates its business or maintain any
of its assets. Target or its Subsidiaries have, subject to the terms and
conditions of its leases, a valid leasehold interest in each leased real
property listed in Section 5.11 of the Disclosure Schedule, free and clear of
any and all Encumbrances. Neither Target nor its Subsidiaries have (i) made any
material alterations, additions or improvements to any leased premises that are
required to be removed (or of which any landlord or sublandlord could require
removal) at termination of the applicable lease term, except for customary
office renovations and decorations, or (ii) entered into any written sublease,
license, option, right, concession or other agreement or arrangement granting to
any Person the right to use or occupy any real property leased by Target or its
Subsidiaries or any portion thereof or interest therein. To the knowledge of
Target, no zoning or similar land use restrictions are presently in effect or
anticipated or proposed by any governmental entity that would impair the
operation of the businesses of Target or its Subsidiaries as presently conducted
or which would impair the use, occupancy and enjoyment of any of the real
property leased by Target or its Subsidiaries.

5.12 Privacy and Data Collection.

(a) To the knowledge of Target, no Person has obtained unauthorized access to
any personally identifiable information stored on the computer systems owned or
operated by Target, nor has there been any other unauthorized acquisition of
material computerized data of Target that has compromised the security,
confidentiality or integrity of any such information. Target has complied with
all applicable legal requirements and its internal privacy policies relating to
the use, collection, storage, disclosure and transfer of any personally
identifiable information collected by it or by third parties having authorized
access to the records of Target. The execution, delivery and performance of this
Agreement will comply with all applicable legal requirements relating to privacy
and with Target’s privacy policies. Target has not received a complaint
regarding the collection, use or disclosure of personally identifiable
information.

(b) Target has implemented and maintains a security plan, customary for private
companies operating primarily in China, which (i) identifies internal and
external risks to the security of all trade secret, confidential or non-public
information included in the Target IP Rights, including personally identifiable
information; (ii) implements, monitors and improves adequate and effective
administrative, electronic and physical safeguards to control those risks; and
(iii) maintains notification procedures in compliance with applicable legal
requirements in the case of any breach of security compromising unencrypted data
containing personally identifiable information. Target has not experienced any
breach of security or otherwise unauthorized access by third parties to the
Confidential IP Information, including personally identifiable information in
Target’s possession, custody or control.

 

26



--------------------------------------------------------------------------------

5.13 Accounts Receivable. The accounts receivable of Target shown on the Recent
Balance Sheet and the Q1 Balance Sheet and the accounts receivable arising since
the Recent Balance Sheet, (a) arose from bona fide transactions engaged in or
entered into by Target in the ordinary course of business, (b) except to the
extent of any reserve for doubtful accounts, have been collected or, to the
knowledge of Target, are collectible in the book amounts thereof and (c) are not
subject to any claim of offset, recoupment, setoff, or counter-claim and Target
has no knowledge of any specific facts or circumstances that they believe would
give rise to any such claim. The allowance for collection losses on the Recent
Balance Sheet and Q1 Balance Sheet was established in the ordinary course of
business consistent with past practice and in accordance with U.S. GAAP.

5.14 Officers, Directors and Bank Accounts.

(a) Section 5.14(a) of the Disclosure Schedule lists the names of all directors
and names and titles of all officers above the director level of Target and each
of its Subsidiaries as of the date hereof.

(b) Section 5.14(b) of the Disclosure Schedule lists the name and location of
each bank or other institution in which Target and any of its Subsidiaries has
any deposit account or safe deposit box, all account numbers, and the names of
all Persons authorized to act in connection therewith.

5.15 Transactions with Interested Persons. Neither the officers or directors of
Target, nor to the knowledge of Target, their respective spouses, children, or
other Person living in their household: (a) own directly or indirectly any more
than 5% equity interest in, or serves as an officer or director of, any client,
competitor or supplier of Target, its Subsidiaries or any organization which has
a contract or arrangement with Target; (b) have any loans or receivables
outstanding to Target or its Subsidiaries other than cash advances made from
time to time pursuant to Target’s policies and practices and reflected in
Target’s Financial Statements; (c) are otherwise indebted to Target or its
Subsidiaries; (d) own any property, real or personal, tangible or intangible,
required for or used in the businesses of Target; or (e) are owed any money or
property by Target or its Subsidiaries, other than wages or salary earned in the
ordinary course of business. The consummation of the transactions contemplated
by this Agreement will not (either alone, or upon the occurrence of any act or
event, or with the lapse of time, or both) result in any benefit or payment
(severance or otherwise) arising or becoming due from Target or its Subsidiaries
or any of its successors or assigns (including Purchaser) of any thereof to any
Person (including Target and its Subsidiaries).

5.16 Insurance. Section 5.16 of the Disclosure Schedule sets forth a true,
correct and accurate list (including, without limitation, the name of the
carrier, the coverage limits and premium amounts) of each of the policies of
insurance with respect to the business of Target, each of which policies is in
full force and effect. Target has provided to Purchaser a true, correct and
complete copy of each such insurance policy. All of the insurable properties of
Target are insured. Target has no knowledge that any of such policies will not
be renewed (upon the same terms and conditions as are currently in effect) upon
the expiration thereof. Target has not been refused any insurance by an
insurance carrier during the past three years nor has any insurance policy been
cancelled with respect to Target or its business. There is no claim by Target
pending under any of such policies. All premiums due and payable under all such
policies have been paid, and Target is otherwise in compliance in all material
respects with the terms of such policies. There have been no historical gaps in
Target’s insurance policies. Target’s current and historical policy limits have
not been materially eroded by the payment of claims, and none of the current or
historical insurers of Target have filed for protection under any applicable
bankruptcy laws or is otherwise in the process of liquidating. There are no
claims against Target being handled under a reservation of rights letter.

 

27



--------------------------------------------------------------------------------

5.17 Litigation. There are no asserted claims, disputes, legal actions, decrees,
judgments, orders, settlement agreements, arbitration or other proceeding, suit
or governmental investigation (“Proceeding”) currently pending or, to the
knowledge of Target, threatened against Target, its officers or directors, or
its Subsidiaries. Target and its Subsidiaries are not subject to any
outstanding, nor is in violation of or in default with respects too, any
judgment, writ, injunction, settlement agreement, order, or decree.

5.18 Books and Records. Target has made and will make available for inspection
by Parent and Purchaser upon reasonable request all the books and records
relating to the business of Target and each of its Subsidiaries. Such books and
records of Target and each of its Subsidiaries have been maintained in the
ordinary course of business. All documents furnished or caused to be furnished
to Parent and Purchaser by Target are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.

5.19 Corruption. To the knowledge of Target, neither Target nor its
Subsidiaries, nor any director, officer, employee or other person associated
with or acting on behalf of Target or its Subsidiaries (a) has made any direct
or indirect unlawful payment or offer of payment of anything of value to any
official, representative or employee of any government or government-affiliated
entity (including any state-owned or partially state-owned entity), any
political party official, or any candidate for political office, in each case in
violation of the applicable anti-corruption laws of jurisdictions in which the
Target or its Subsidiaries conducts its businesses or to which it is otherwise
subject, (b) has violated any other anti-bribery or anti-corruption laws of any
jurisdiction to which Target or its Subsidiaries are subject, or (c) has made
any bribe, promise of payment, rebate, payoff, influence payment, kickback or
other unlawful payment in violation of the laws of jurisdictions in which the
Target or its Subsidiaries conduct their business. Further, the Target has
represented that it and its Subsidiaries (x) are not party to or beneficiaries
of any contract or agreement, including any product purchasing agreement, that
was the product of or that was influenced by the unlawful payment or promise of
payment of anything of value to any government official, representative or
employee; and (y) do not operate in the United States or the United Kingdom. For
purposes of the foregoing sentence, “operate” shall mean market, produce,
develop products, hold assets and/or bank accounts, maintain an office, and/or
conduct regular business operations.

5.20 Compliance with Laws.

(a) Each of Target and its Subsidiaries has conducted and is conducting its
business within the permitted scope of its business and in material compliance
with all material laws, statutes, rules, regulations, decrees or orders of any
governmental entity applicable to it and its properties. The Target has
represented that it and its Subsidiaries do not operate in the United States and
the United Kingdom. For purposes of the foregoing sentence, “operate” shall mean
market, produce, develop products, hold assets and/or bank accounts, maintain an
office, and/or conduct regular business operations. Neither Target nor its
Subsidiaries has received notice of, or has otherwise had or obtained knowledge
of, any material violation of any material law, statute, rule, regulation,
decree or order of any governmental entity, in each case applicable to any of
Target’s or its Subsidiaries’ properties or Products.

 

28



--------------------------------------------------------------------------------

(b) Each of Target and its Subsidiaries holds all material permits,
authorizations licenses, certificates, registrations, exemptions and approvals
of all governmental agencies or entities which are necessary for the businesses
and operations of Target and its Subsidiaries, as applicable, as currently
conducted and as proposed to be conducted (the “Permits”), and has complied in
all material aspects with all laws, regulations or orders applicable to Target
and its Subsidiaries. There is no fine or penalty relating to any such Permit or
arising from any violation of any such Permit. Each such Permit is valid,
binding and in full force and effect, and has passed all inspections such as the
annual inspections requested by the Governmental Authorities regarding such
approval, license or certificate. Neither Target nor any of its Subsidiaries has
received any notice or communication from or on behalf of any governmental
agency or entity (i) alleging any violation of any Permit or that Target or any
of its Subsidiaries requires any Permit required for its business that currently
is not held by Target or the applicable Subsidiary, or (ii) requesting Target or
any of it Subsidiaries take any compliance or remedial action in respect of any
activities carried out directly or indirectly by Target or any of it
Subsidiaries. Except for routine annual inspections, no regulatory agency or
governmental body is currently auditing or, to Target’s knowledge, intending to
audit Target and its Subsidiaries.

(c) All Product (as defined in Section 5.24(c)) registrations and approvals
which Target or its Subsidiaries have assisted in successfully obtaining, are
current and valid, and to the knowledge of Target, all other Product
registrations and approvals which Target or its Subsidiaries have been involved
with, are current and valid. No additional registrations or approvals with
respect to Target are required for the operation of Target’s business as now
conducted in all material respects.

(d) To the knowledge of Target, there has not occurred any event, happening or
fact which threatens or otherwise puts into question the validity of any
Target’s claims with respect to its Products. Target has not received any notice
(written or oral) or correspondence from the any governmental or regulatory
agency or from any other Person which questions Target’s ability to promote,
market or distribute the Products as currently being promoted, marketed or
distributed or as Target plans to promote, market or distribute such Products in
the future, or which questions Target’s claims made with respect to its
Products. To Target’s knowledge, no governmental or regulatory agency is
currently investigating or threatening to investigate any claim made by Target
with respect to its Products.

5.21 Employees; Labor Relations.

(a) Except as solely required by PRC law and except as set forth on
Section 5.21(a) of the Disclosure Schedule, no director, officer or employee of
Target or any of its Subsidiaries or consultant who provides services to Target
or any of its Subsidiaries (such director, officer, employee or consultant,
collectively, the “Service Providers”) is subject to any contracts, written or
unwritten, that specify a particular employment or service term of more than one
(1) year. Target and its Subsidiaries do not have any contractual obligation to
pay any of such Service Providers any severance benefits in connection with
their termination of employment or service, except as required by PRC law.

(b) To the knowledge of Target, none of the key Service Providers have a present
intention to terminate his, her or its employment with either Target or, as
applicable, any of its Subsidiaries, whether before, at or after the Closing.
Neither Target nor its Subsidiaries has a present intention to terminate the
employment of any of the key Service Providers.

 

29



--------------------------------------------------------------------------------

(c) To the knowledge of Target, no Service Provider is a party to, or is
otherwise bound by, any agreement, including any confidentiality,
non-competition or proprietary rights agreement, between such employee and any
other Person that adversely affects or will affect the performance of that
Service Provider’s duties as Service Provider of Purchaser or its affiliates
following the Closing Date.

(d) Target and its Subsidiaries are in compliance in all material respects with,
and there are no outstanding claims against Target or any of its Subsidiaries
alleging that Target or any of its Subsidiaries is not in material compliance
with any national, provincial or other applicable PRC laws respecting employment
and employment practices, terms and conditions of employment and wages and hours
with respect to the Service Providers including, without limitation, employment
standards, occupational health and safety, pay equity and employment equity, or
that Target or any of its Subsidiaries has been engaged in any unfair labor
practice with respect to its employees.

(e) There is not presently pending or, to the knowledge of Target, threatened by
any employee of Target or any of its Subsidiaries any: (i) strike, slowdown,
picketing or work stoppage; or (ii) charge, grievance proceeding, unfair labor
practice complaint or other claim against or affecting Target or any of its
Subsidiaries relating to the alleged violation of any law pertaining to labor
relations or employment matters (including any concerning wages, salaries,
holidays, paid time off, insurance, pension, illness injury or disability).

(f) Except as required by PRC law, neither Target nor any of its Subsidiaries is
a party to any union agreement or collective bargaining agreement, and there are
no work rules or practices agreed to between Target or any of its Subsidiaries,
on the one hand, and any labor organization or employee organization, on the
other hand.

(g) No employee of Target or any of its Subsidiaries is on long-term disability
leave, or receiving compensation for employment related injuries.

(h) All accruals for unpaid vacation pay, premiums for unemployment insurance,
health premiums, pension plan premiums or any other governmental fees or charges
relating to the employees of Target or any of its Subsidiaries, accrued wages,
salaries and commissions and employee benefit plan payments with respect to the
employees of Target or any of its Subsidiaries have been accurately reflected in
the books and records of Target or the applicable Subsidiary.

(i) Section 5.21(i) of the Disclosure Schedule contains a complete and accurate
list of all of Service Providers of Target and its Subsidiaries as of the date
hereof.

5.22 Employee Benefit Matters. For the purposes of this Agreement, “Employee
Plan” means any employee benefit plan and any other profit sharing, pension,
cash balance, compensation, deferred compensation, stock option, stock purchase,
incentive, fringe benefit, severance, post-retirement, scholarship, disability,
sick leave, vacation, individual employment, consulting or compensation,
commission, bonus, payroll practice, retention or other plan, agreement, policy,
trust fund or arrangement maintained, sponsored, participated in or contributed
to by Target or any of its Subsidiaries at any time preceding the Closing Date
or that has been approved by Target or any of its Subsidiaries before the
Closing Date but is not yet effective, or with respect to which Target or any of
its Subsidiaries has any liability or other obligation at any time preceding the
Closing Date.

 

30



--------------------------------------------------------------------------------

(a) Section 5.22(a) of the Disclosure Schedule contains an accurate and complete
list of each Employee Plan which Target or any of its Subsidiaries maintains or
sponsors (or have ever maintained or sponsored) with respect to employees of
Target or any of its Subsidiaries (the “Listed Plans”). Target and its
Subsidiaries have made available to Parent and Purchaser with respect to each
Listed Plan copies of the current plan documents, including all amendments.
There are no other material benefits to which any employee of Target or any of
its Subsidiaries is entitled or any employee benefit plan for which Target or
any of its Subsidiaries has any obligation or liability for which Target or any
of its Subsidiaries, Purchaser or Parent will have any obligation or liability
after the Closing Date. Target and its Subsidiaries have complied, and are now
in compliance, in all material respects with all provisions of laws affecting
the Listed Plans, including all laws and regulations applicable to all of
Target’s or any of its Subsidiaries’ employee benefit plans, programs, policies,
practices, and other arrangements providing benefits to any current or former
employee, officer or director of Target or any of its Subsidiaries or
beneficiary or dependent thereof, whether or not written, and whether covering
one Person or more than one Person sponsored or maintained by Target or any of
its Subsidiaries, to which Target or any of its Subsidiaries contribute or is
obligated to contribute, or with respect to which Target or any of its
Subsidiaries has or may have any material liability, and each Listed Plan has
been maintained, funded, and administered in accordance with its material terms.

(b) There are no pending or threatened claims (other than claims for benefits in
the ordinary course), lawsuits or arbitrations which have been asserted or
instituted against any Listed Plan, any fiduciaries thereof with respect to
their duties to any Listed Plan or the assets of any of the trusts under any
Listed Plan which could reasonably be expected to result in any material
liability of Target or any of its Subsidiaries to any Person, including without
limitation any Governmental Authority.

(c) All payments of Target or any of its Subsidiaries required by any Listed
Plan, any collective bargaining agreement or by law (including all
contributions, insurance premiums, or intercompany charges) have been timely
made. Any funds required to be withdrawn from the China Sub’s annual after-tax
profits and paid to any statutory common reserve fund, statutory common welfare
fund or any other compulsory fund for employees have been timely withdrawn and
paid.

(d) Neither of Target nor any of its Subsidiaries are subject to any material
lien or excise or other Taxes under any law applicable to any Listed Plan.

(e) Neither the execution or delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (either alone or upon the occurrence
of any additional or subsequent events) constitute an event under any Listed
Plan that will or may result in any material payment (whether of severance pay
or otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund or otherwise set aside or provide
benefits with respect to any current or former employee, director or consultant
of Target or any of its subsidiaries.

(f) Except as disclosed in Disclosure Schedule 5.3(a), no Listed Plan provides
for any benefits to any Person who, at the time the benefit is to be provided,
is a former director, officer or employee of, or other provider of services to
Target or any of its Subsidiaries (or a beneficiary of any such Person), nor
have any representations, agreements, covenants or commitments been made to
provide such benefits to any such Person.

(g) Target and its Subsidiaries have no liability arising from the
recharacterization under applicable laws of any Person engaged by Target or any
of its Subsidiaries as an independent contractor, leased employee or similar
service provider as an employee of Target or any of its Subsidiaries.

 

31



--------------------------------------------------------------------------------

5.23 Indebtedness. Section 5.23 of the Disclosure Schedule sets forth a list of
all of the following with respect to Target: (a) obligations for the payment of
principal, interest, penalties, fees (including loan management fees) or other
liabilities for borrowed money (including guarantees) and collection costs
thereof, incurred or assumed, (b) any obligations to reimburse the issuer of any
letter of credit, surety bond, debentures, promissory notes, performance bond or
other guarantee of contractual performance, in each case to the extent drawn or
otherwise not contingent, (c) all obligations under conditional sale or other
title retention agreements relating to the property or assets of Target, (d) all
net payments that Target would have to make in the event of any early
termination on the date the Debt is being determined in respect of outstanding
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging agreements, (e) any obligation of Target
that, in accordance with U.S. GAAP, would be required to be reflected as
indebtedness on the balance sheet of Target, (f) all obligations for the
deferred purchase price of assets, property or services, including, without
limitation, any royalty or earn-out payments, (g) all unfunded, present or
contingent obligations relating to retention commitments, change of
control/transaction related or similar bonuses and other payments (including
bonus or severance payments), pensions, post retirement welfare plans and
retirement indemnities (except as required under PRC law), assuming, in each
case, that all such amounts are accelerated and due on or prior to the Closing
whether or not such amounts are actually accelerated and due on or prior to the
Closing, (h) all unfunded, present or contingent obligations relating to
payments owed to any Shareholders or other members of management of Target,
(i) any liability relating to any capitalized lease obligations and (j) any
payments, fines, fees, penalties, expenses or other amounts applicable to or
otherwise incurred in connection with or as a result of any prepayment or early
satisfaction of any obligation described above (collectively, “Debt”). With
respect to determination of the amounts set forth above, it shall be assumed, in
each case, that all such amounts are accelerated and due on or prior to the
Closing whether or not such amounts are actually accelerated and due on or prior
to the Closing. Target is not in material default under any of the agreements or
other instruments listed in Section 5.23 of the Disclosure Schedule, nor is
Target aware of any event that, with the passage of time, or notice, or both,
reasonably could be expected to result in an event of default thereunder.

5.24 Customers and Distributors.

(a) Section 5.24(a) of the Disclosure Schedule sets forth a list of all Persons
from and for whom which Target undertakes to promote and/or distribute in PRC
Products manufactured by such Person under license, that accounted for more than
Two Hundred and Fifty Thousand Dollars ($250,000) of the net revenues of Target
for the calendar years ended December 31, 2009 and December 31, 2010 (each, a
“Key Customer”). No Key Customer shall have indicated an intention to decrease
the purchase of Target’s services with respect to the Products in any material
amount, individually or in the aggregate. There has not occurred any event,
happening, or fact which would lead Target to reasonably believe that any Key
Customer would decrease the purchase of Target’s services with respect to the
Products in any material amount, individually or in the aggregate.

(b) Section 5.24(b) of Target Disclosure Schedule accurately identifies any
distributor, whether in the PRC or anywhere outside of the PRC, that (i) within
the two (2) years prior to the Closing Date had an agreement to perform, or
(ii) has a contract or proposed agreement to perform, any distributor or
distribution services with respect to the Products to or for Target (the
“Distributors”). Target has provided to Purchaser complete and accurate copies
of all current agreements with each of the distributors and any amendments
thereto. Target does not have a present intention to terminate its relationship
with any Distributor. There has not occurred any event, happening, or fact which
would lead Target to reasonably believe that any of the Distributors intend to
materially reduce the volume of business transacted by such Distributor with
Target.

 

32



--------------------------------------------------------------------------------

(c) Target has not received any written notice indicating, and no event,
happening or fact which would likely lead Target to reasonably believe, that any
Key Customer or Distributor, intends to cease dealing with Target, (ii) is
materially dissatisfied with the Products or otherwise with its relationship
with Target, or (iii) is threatened with bankruptcy or insolvency. “Product”
shall mean any pharmaceutical product that is promoted, marketed, or distributed
by Target at any time prior to the Closing.

(d) As of the date hereof, neither Target nor its Subsidiaries manufactures,
packages, labels, researches or develops (including any joint venture, teaming,
etc), sells or distributes any pharmaceutical product.

(e) As of the date hereof, neither Target nor its Subsidiaries has inventory of
any pharmaceutical product and, except as described on Section 5.24(e) of the
Disclosure Schedule, has not purchased, sold or otherwise transferred any
pharmaceutical product during the twelve (12) months prior to the date hereof.

(f) Since December 31, 2010, other than in the ordinary course of business
consistent with past practice, Target has not established, terminated or
maintained any sales incentive or bonus program, trade promotion spending or
allowance (including customers allowances and performance-based promotion
spending), or other trade practices or policies, whether for the benefit of
customers, distributors, suppliers, employees or representatives of Target or
any of its Subsidiaries, that would reasonably be expected to materially
increase, or has increased, trade inventories or materially accelerate shipments
of the Products.

(g) Since December 31, 2010, except as in the ordinary course of business
consistent with past practice, Target has not (i) taken or currently intends to
take any action with regard to any material adjustment of price or terms not
announced prior to the date of this Agreement related to the customers,
suppliers or distributors of Target or (ii) materially amended, modified or
altered, or intends to materially amend, modify or alter, the pricing schedule
or pricing list for any Product, including providing promotions, coupons,
discounts or price increases.

5.25 Service Liability. Target has not been notified in writing of any claims
for (and Target has no knowledge of any threatened claims for) any Product
recalls or warranty obligations relating to any Product other than in the
ordinary course of business consistent with past practice. Target has not,
within the three (3) years prior to the Closing Date, had any material liability
arising out of any injury to individuals or property as a result of promoting,
marketing or distributing of any Product. To the knowledge of Target, no facts
or circumstances exist that would reasonably be likely to give rise to any
future material liability of Target arising out of any injury to individuals or
property as a result of the promoting, marketing, or distributing of any
Product.

5.26 Tangible Assets. The interests of Target in its assets (tangible and
intangible) constitute all of the interests in such assets that are required to
conduct the business of Target in a manner, and at levels of activity and
productivity, consistent with the manner and levels at which such businesses are
currently conducted by Target. The machinery, equipment and other tangible
assets that Target owns are free from material defects (patent and latent), have
been maintained in accordance with normal industry practice, generally are in
good operating condition and repair (subject to normal wear and tear), conform
in all material respects to all applicable laws relating to their use and
operation, are suitable for the purposes for which they are being used, and are
generally sufficient for the continued conduct of Target’s business immediately
after the Closing in substantially the same manner as conducted prior to the
Closing. The China Sub has never provided any guarantee or granted any
collateral on any of its assets as security for any third party’s debt and
liabilities.

 

33



--------------------------------------------------------------------------------

5.27 Brokers’ and Finders’ Fees. Target is not obligated to pay any fees or
expenses of any broker, finder or employee of Target in connection with the
origin, negotiation, or execution of this Agreement or in connection with any
transactions contemplated hereby, except for financial advisory services of
Cowen Latitude Asia, whose engagement letter has been made available to Parent.

5.28 Environmental Matters. Neither Target nor its Subsidiaries are in violation
of any applicable statute, law, regulation relating to the environment or
occupational health and safety, and no material expenditures are or will be
required in order to comply with any such existing statute, law or regulation.
No hazardous substance has, or has been, used, stored, released or disposed of
by Target or any of its Subsidiaries or by any other Person on any property
owned, leased or used by Target or any of its Subsidiaries. To the knowledge of
Target, no hazardous substance is present in, on or under any property,
including the land and the improvements, ground water and surface water thereof,
that Target or any of its Subsidiaries has at any time owned, operated, occupied
or leased. No action, Proceeding, revocation proceeding, amendment procedure,
writ, injunction or claim is pending, or to the knowledge of Target, threatened,
concerning any environmental or occupational health and safety matters against
Target or any of its Subsidiaries. To the knowledge of Target, there are no
facts and circumstances that reasonably could be expected to result in a
liability under any applicable environmental law in respect of Target or its
Subsidiaries in connection with the operation of their business or the use of
any property or facility. Target does not have and has not ever commissioned any
environmental reports relating to any of Target’s or Subsidiaries’ leased or
subleased real property.

5.29 No Other Representations and Warranties. Except for the representations and
warranties of Target contained in this Section 5, Target is not making and has
not made, and no other Person is making or has made on behalf of Target, any
express or implied representation or warranty in connection with this Agreement.

6. Representations and Warranties of Parent and Purchaser. Parent and Purchaser
jointly and severally represent and warrant to each Seller and Target that the
statements contained in this Section 6 are true and correct.

6.1 Organization and Qualification. Parent is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the Cayman Islands. Each of Parent and Purchaser
has all requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.

6.2 Authority and Binding Obligation. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Parent and Purchaser.
This Agreement constitutes the valid and binding obligation of Parent and
Purchaser enforceable against Parent and Purchaser in accordance with its terms,
except as may be limited by the laws of bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
except as the availability of equitable remedies may be limited by general
principles of equity.

6.3 No Conflicts. The execution and delivery of this Agreement by each of Parent
and Purchaser does not, and the consummation of the transactions contemplated
hereby will not, conflict with, or result in any violation of, or default under
(with or without notice or lapse of time, or both), or give rise to a right of
payment, termination, cancellation or acceleration of any material obligation or
loss of any material benefit, or result in the imposition of any Encumbrance on
any assets or property of Parent or Purchaser, under (a) any of the
organizational documents of Parent or Purchaser or (b) any mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Parent or Purchaser’s properties or assets. No consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Authority is required by or with respect to Parent or Purchaser in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

 

34



--------------------------------------------------------------------------------

6.4 Capitalization. The authorized capital stock of Parent consists of
75,000,000 shares of common stock, $.001 par value, and 10,000,000 shares of
preferred stock, $.001 par value, of which there were issued and outstanding as
of December 31, 2010, 48,011,235 shares of Common Stock and no shares of
preferred stock. All outstanding shares of Parent have been duly authorized,
validly issued, fully paid and are nonassessable.

6.5 Issuance of Shares. The issuance and delivery of Parent Common Stock as the
Share Purchase Price in accordance with this Agreement shall be, at or prior to
the Closing, duly authorized by all necessary corporate action on the part of
Parent, and, when issued at Closing as contemplated hereby, such shares of
Parent Common Stock will be duly and validly issued, fully paid and
nonassessable. Such Parent Common Stock, when so issued and delivered in
accordance with the provisions of this Agreement, shall be free and clear of all
Encumbrances, other than restrictions on transfer created by applicable
securities laws and will not have been issued in violation of their respective
properties or any preemptive rights or rights of first refusal or similar
rights.

6.6 Available Funds. Purchaser has funds sufficient to pay all amounts payable
pursuant to Section 2 hereof and all related fees and expenses.

6.7 Brokers’ and Finders’ Fee. Neither Parent nor Purchaser has incurred or
become liable for any broker’s commissions or finder’s fee relating to or in
connection with the transactions contemplated by this Agreement, or otherwise
dealt with any brokers or finders in connection herewith or any of the
transactions contemplated by this Agreement, except for the financial advisory
services of Piper Jaffray & Co. and Lazard Frères & Co. LLC.

6.8 SEC Reports. Parent has timely filed all reports required to be filed with
the SEC prior to the date hereof (“Parent SEC Reports”) and other documents
required to be filed by it under the Securities Exchange Act of 1934, as amended
(“Exchange Act”) and, as of their respective dates and all Parent SEC Reports
complied with all of the rules and regulations of the SEC with respect thereto.
As of their respective dates, the Parent SEC Report did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statement therein, in light of the
circumstances under which they were made, not misleading, except to the extent
as may have been corrected by a subsequently filed Parent SEC Report prior to
the date hereof. Parent’s consolidated financial statements (including any notes
to such financial statements) included within Parent SEC Report (i) have been
prepared in all material respects in accordance with the published rules and
regulations of U.S. GAAP and the SEC applied on a consistent basis throughout
the periods involved, and (ii) fairly present in all material respects, the
consolidated financial position of Parent as of the respective dates thereof and
the consolidated results of operations and cash flows for the period indicated.

6.9 No Other Representations and Warranties. Except for the representations and
warranties of Parent contained in this Section 6, Parent is not making and has
not made, and no other Person is making or has made on behalf of Parent, any
express or implied representation or warranty in connection with this Agreement.

 

35



--------------------------------------------------------------------------------

7. Understandings and Covenants.

7.1 Mutual Cooperation. The parties hereto will cooperate with each other to
prepare and file all necessary documentation, to effect all applications,
notices, petitions and filings, and to obtain as promptly as possible all
consents, authorizations, orders or approvals of any third party, whether
private or governmental, required in connection with the transactions
contemplated by this Agreement. The parties hereto will coordinate and cooperate
with one another in exchanging such information and reasonable assistance as the
other may request in connection with all of the foregoing.

7.2 Confidentiality.

(a) “Confidential Information” means information of Target that is confidential
and proprietary to Target and not generally available to the public.
Notwithstanding anything to the contrary, “Confidential Information” does not
include information that (i) is or becomes generally available to the public
other than as a result of a breach of this Agreement by a Seller or Purchaser,
as applicable, (ii) was available to a Seller or the Purchase, as applicable, on
a non-confidential basis prior to its disclosure by Target to such Seller or
Purchaser, (iii) becomes available to a Seller or Purchaser, as applicable, on a
non-confidential basis from another source, provided that such other source is
not known by such Seller or Purchaser to be bound by, and to such Seller or
Purchaser’s knowledge such disclosure does not breach, directly or indirectly, a
confidentiality agreement between such other source and Target or (iv) is
required to be disclosed by any applicable law, subpoena, court order,
regulation, or judicial or administrative process, provided that, to the extent
practicable and permitted by applicable law or regulation, such Seller or
Purchaser, as applicable, provides notice of such requirement to Target for the
purpose of enabling Target to seek a protective order or otherwise prevent such
disclosure.

(b) Each Seller agrees not to disclose any of Target’s Confidential Information,
directly or indirectly, or use it in any way, without the authorization of
Purchaser after the Closing Date. Each Seller is hereby authorized to use
Target’s Confidential Information on behalf of Purchaser in performance of such
Seller’s duties as an employee or agent of Purchaser.

(c) Until the Closing, Purchaser shall (i) treat and hold as confidential any
Confidential Information of Target, (ii) shall not use any of Target’s
Confidential Information except in connection with this Agreement and the
transactions contemplated hereby, and (iii) if this Agreement is terminated for
any reason whatsoever, shall return to Target all tangible embodiments
(including electronic and all other copies) thereof which are in its possession
or control. From and after the Closing, Target shall treat and hold as
confidential any Confidential Information and shall deliver to Purchaser and not
retain all tangible embodiments (including electronic and all other copies)
thereof which are in its possession or control.

7.3 Waiver of Share Transfer Restrictions. Each Seller expressly (i) consents to
and approves of the transfer of the Shares contemplated hereby such that the
sale hereunder is not restricted by Section 6.9 of that certain First Amended
and Restated Shareholders Agreement dated December 12, 2007 between Sellers and
Target and (ii) waives any transfer restrictions, procedural requirements or
other obligations under such agreement or under Target’s Second Amended and
Restated Memorandum of Association and Schedule A thereto with respect to the
transfer of the Shares contemplated hereby, including those contained in
Section 8 of Schedule A to Target’s Second Amended and Restated Memorandum of
Association.

 

36



--------------------------------------------------------------------------------

7.4 Share Consideration Lock-Up. Each Seller hereby agrees that such Seller will
not (and will cause such Seller’s Affiliates not to), without the prior written
consent of Parent (which consent may be withheld in its sole discretion),
directly or indirectly, sell, offer, contract or grant any option to sell
(including without limitation any short sale), pledge, transfer, establish an
open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Exchange Act, or otherwise dispose of, or publicly announce an intention to do
any of the foregoing, (a) any shares of Parent’s Common Stock issued as part of
the Share Purchase Price hereunder for a period commencing on the Closing Date
and continuing through the close of trading on the six (6) month anniversary of
the Closing Date (the “Lock-Up Period”); and (b) more than twenty-five percent
(25%) of the shares of Parent Common Stock issued as part of the Share Purchase
Price hereunder in any three (3) month period following the Lock-Up Period
through the close of trading on the eighteen (18) month anniversary of the
Closing Date. The foregoing restrictions shall not apply to the transfer of any
or all of such shares (i) by gift to the immediate family of such Seller,
(ii) by will or intestate succession, (iii) to a trust the beneficiaries of
which are exclusively Seller and/or a member or members of Seller’s immediate
family, (iv) in dispositions of such shares to a spouse, former spouse, child or
other dependent pursuant to a domestic relations order or settlement agreement,
(v) if Seller is a trust, to any beneficiary of Seller or to the estate of any
such beneficiary, (vi) if Seller is a corporation, limited liability company or
partnership, to any affiliate (within the meaning set forth in Rule 405 as
promulgated by the SEC under the Securities Act, (vii) if Seller is a
partnership or limited liability company, to the partners, former partners,
members or former members of the undersigned, as applicable, or to the estates
of any such partners, former partners, members or former members or (viii) with
the prior written consent Parent; provided, however, that in any of (i) through
(vii) above, but not (viii), it shall be a condition to such transfer that the
transferee executes and delivers to Parent a separate lock-up agreement in a
form reasonably satisfactory to Parent providing for the same restrictions as
provided under this Section 7.4, and that there shall be no further transfer of
such shares except in accordance with the lock-up agreement. For purposes of
this Section 7.4, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. Each Seller also agrees
and consents to the entry of stop transfer instructions with Parent’s transfer
agent and registrar against the transfer of such shares except in compliance
with the foregoing restrictions. This provisions of this Section 7.4 are
irrevocable and will be binding on each Seller the respective successors, heirs,
personal representatives, and assigns of Seller effective upon the Closing.

7.5 Closing Certificates. Target shall prepare and deliver to Parent and
Purchaser certificates executed by the Chief Executive Officer and Chief
Financial Officer of Target dated as of the Closing Date, certifying the
Allocation Schedule, Target Transaction Expenses (the “Closing Transaction
Expense Certificate”) and aggregate Outstanding Debt Amount (the “Target
Outstanding Debt Certificate”) not later than three (3) Business Days prior to
the Closing Date (or such shorter time as may be permitted by Purchaser) along
with copies of the documents or instruments evidencing the amounts set forth on
any such drafts and evidencing payment in full of the amounts set forth in such
documents or instruments . Target shall also deliver to Parent and Purchaser the
Estimated Closing Balance Sheet simultaneously with the delivery to Parent and
Purchaser of Target Outstanding Debt Certificate.

7.6 Strategic Direction. Parent hereby confirms its intention to become a
specialty pharmaceutical company primarily focused on the PRC. Parent confirms
that its SCV-07 Phase II development spending of oral mucositis (“OM”) is
expected to conclude after the phase 2b OM trials is complete and that in the
event of a lack of success of Parent in its SCV-07 Phase II trial, as may be
reasonably determined by Parent, no further U.S. based research and development
shall be pursued by Parent during Parent’s fiscal years 2011 and 2012. However,
if the SCV-07 Phase II trial is successful and the SCV-07 asset demonstrates
strategic value to Parent or its Subsidiaries, as may be reasonably determined
by Parent, Parent shall pursue further development through a self-funding model
where no further material funding from Parent will be required. Furthermore,
Parent intends that such SCV-07 asset will be available also for PRC-based
development.

 

37



--------------------------------------------------------------------------------

7.7 China Management. Concurrently with the execution of this Agreement,
Mr. Mark Lotter shall have entered into an Employment Agreement (the “Employment
Agreement”) and Secondment Contract with Purchaser and its affiliated entities.
In addition, Parent and Mr. Lotter shall mutually designate such employee of the
PRC operations of the combined company with several years of experience with
Zadaxin® to be responsible for the marketing and sales of Zadaxin, which
employee shall directly report to Mr. Lotter and be designated as a member of
the senior management team of the PRC operations.

7.8 Option Repurchase. Sellers and Target shall have caused the termination of
all outstanding options under Target’s 2007 Equity Incentive Plan or otherwise,
as of the Closing Date, and shall have obtained an agreement from each of the
holders of options under Target’s 2007 Equity Incentive Plan that their options
are thereby being terminated in exchange for an aggregate cash amount equal to
$3,745,094.58 and a right to participate in the Contingent Consideration in the
amount as set forth in the Allocation Schedule (collectively, the “Option
Repurchase Amount”), which amounts shall be paid by Purchaser on behalf of the
Company to Synotek Limited as designated and directed by each holder of options
in full settlement of the options.

7.9 Board Rights. From and after the Closing, through the date of determination
by Parent of any Contingent Consideration payable (or determination that no
Contingent Consideration is payable), in connection with any annual or special
meeting of the stockholders of Parent called for the purpose of electing the
members of the Board of Directors during such period, or whenever members of the
Board of Directors are elected by written consent, Sellers shall be entitled,
but not obligated, to nominate by written notice to Parent individual(s)
(“Seller Nominees”) for membership to Parent’s Board of Directors to occupy up
to two seats on Parent’s Board of Directors (it being understood that if the
identities of such nominees are different than the previous persons nominated by
Sellers, Sellers shall cause their current Board representative(s) to resign
from Parent’s Board of Directors in connection with such nomination). Subject to
the satisfaction of all legal and governance requirements regarding service as a
director of Parent and to the reasonable approval of Parent’s Nominating and
Corporate Governance Committee (“Governance Committee”) (such approval not to be
unreasonably withheld, conditioned or delayed) (all such requirements and
approval, “Board Membership Qualifications”), Parent shall, subject to the
fiduciary duties of its Board of Directors, recommend to its stockholders the
election of Seller Nominees at the applicable annual or special meeting.

(a) Any such Seller Nominee (including any successor nominee) shall, subject to
applicable law and the fiduciary duties of Parent’s Board of Directors, be
Parent’s and the Governance Committee’s nominee to serve on the Board of
Directors. Parent shall, subject to the fiduciary duties of its Board of
Directors, use its reasonable best efforts to have such Board representative
elected as a director of Parent and Parent shall solicit proxies for each such
individual to the same extent as it does for any of its other nominees to the
Board of Directors.

(b) The Sellers shall have the power to designate a replacement for any Seller
Nominee upon the death, resignation, retirement, disqualification or removal
from office of a director currently serving as Seller Nominee, as the case may
be, subject to satisfaction of all Board Membership Qualifications and the
fiduciary duties of Parent’s Board of Directors. Parent’s Board of Directors
will promptly take all action reasonably required to fill the vacancy resulting
therefrom with such individual (including (i) such individual, subject to
applicable law, being Parent’s and the Governance Committee’s nominee to serve
on the Board of Directors, (ii) using reasonable best efforts to have such
individual elected as director of Parent and (iii) Parent soliciting proxies for
such individual to the same extent as it does for any of its other nominees to
the Board of Directors), subject to its applicable fiduciary duties.

 

38



--------------------------------------------------------------------------------

(c) Sellers shall cause each such Seller Nominee nominated or designated by
Sellers in accordance with this Section to tender his or her voluntary
resignation from the Board of Directors prior to settlement and payment of the
Contingent Consideration pursuant to the provisions of Section 2.2 hereunder (or
determination by Parent that no Contingent Consideration is payable), to be
effective upon the later of settlement and payment of the Contingent
Consideration (or determination by Parent that no Contingent Consideration is
payable) or upon acceptance by Parent’s Board of Directors, which resignation
shall be subject to consideration by Parent’s Board of Directors for acceptance,
in which case such Seller Nominee would cease to continue as a member of the
Board of Directors of Parent, or declination, in which case the Seller Nominee
may be asked to continue as a member of the Board of Directors of Parent.

(d) In the event that any Seller Nominee is not elected to Parent’s Board of
Directors by the stockholders of Parent at any election of directors held during
period from the Closing through the date of determination by Parent of any
Contingent Consideration payable (or determination that no Contingent
Consideration is payable), then, subject to the fiduciary duties of Parent’s
Board of Directors, Parent shall promptly thereafter, and in any event prior to
the 30 calendar day period after the failure of Parent’s stockholders to elect
such persons to Parent’s Board of Directors, appoint to Parent’s Board of
Directors two nominees of Sellers to serve as Seller Nominees. Sellers shall use
reasonable discretion to ensure that any Seller Nominee designated for election
or appointment hereunder has the appropriate business experience and background
such that Parent’s Board of Directors is able to in good faith nominate or
appoint such individual to Parent’s Board of Directors in a manner consistent
with the fiduciary duties of Parent’s Board of Directors. Sellers shall
cooperate with Parent in any proposed designee for Parent’s Board of Directors
and shall furnish to Parent any and all information reasonably required to
facilitate the election or appointment of Seller Nominees to Parent’s Board of
Directors, with the identification and information about any alternative Seller
Nominee to be appointed in the 30 calendar day period after any failure of
Parent’s stockholders to elect such persons to Parent’s Board of Directors to be
provided to Parent no later than fifteen days prior to the end of the 30
calendar day period.

7.10 Standstill. Each Seller hereby agrees that for so long as they hold any
shares of Parent Common Stock, neither he or it nor any of their affiliates (as
such term is defined under the Exchange Act) will in any manner, directly or
indirectly:

(a) effect, seek, offer or propose (whether publicly or otherwise) to effect, or
cause or participate in, or in any way assist any other Person to effect, seek,
offer or propose (whether publicly or otherwise) to effect or participate in any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC) or consents to vote any voting securities of Parent other than proxies and
votes as solicited by Parent;

(i) form, join or in any way participate in a “group” (as defined under the
Exchange Act) with respect to the securities of Parent;

(ii) make any public announcement with respect to, or submit an unsolicited
proposal for or offer of (with or without condition), any extraordinary
transaction involving Parent or its securities or assets; or

(iii) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of Parent except as may
be otherwise specifically contemplated by this Agreement; or

 

39



--------------------------------------------------------------------------------

(b) vote or provide consent with respect to any and all of the Shares
beneficially owned by Seller, by proxy, instruction or otherwise (in each case
to the extent such Shares are eligible to so vote), in connection with any
election or removal of directors for a slate of directors which names more than
two (2) directors nominated by or affiliated with either Sellers, any current or
previous affiliate of any Seller or any current or previous affiliate of Target.

Each Seller also agree during such period not to request Parent (or its
directors, officers, employees or agents), directly or indirectly, to amend or
waive any provision of this Section 7.10 (including this sentence).

7.11 Registration Statement. Parent shall use its reasonable best efforts to
cause the shares of Parent Common Stock issued pursuant to Section 2.1(b)
hereunder (together with all equity securities issued or issuable directly or
indirectly with respect to any such shares of Parent Common Stock by way of a
unit or stock dividend or unit or stock split or in connection with a
combination of units or shares, recapitalization, merger, consolidation or other
reorganization, the “Registrable Securities”) to be registered under the
Securities Act so as to permit the resale thereof, and in connection therewith
shall use its reasonable best efforts to prepare and file a registration
statement (the “Registration Statement”) with the SEC with respect to the
Registrable Securities as soon as practicable after the Closing Date and shall
use its reasonable best efforts to cause the Registration Statement to become
effective prior to the expiration of the Lock-Up Period; provided, however, that
each holder of Registrable Securities (“Holder”) shall provide all such
information and materials to Parent and take all such action as may be necessary
in order to permit Parent to comply with all applicable requirements of the SEC
and to obtain any desired acceleration of the effective date of such
Registration Statement. Such provision of information and materials is a
condition precedent to the obligations of Parent pursuant to this Section 7.11.
In addition, in the event Parent is unable to file a Form 8-K including any
required financial statements of Target within the 71 calendar day period after
which the initial Form 8-K is required to be filed for the consummation of the
transactions contemplated by this Agreement and such failure to timely file is
due to the failure of Parent and Target to complete any audited financial
statements of Target required to be filed, then the Registration Statement shall
not be required to become effective prior to the expiration of the Lock-Up
Period but only at such time as may be reasonable practicable thereafter and 50%
of the fees and costs incurred for Parent’s Form S-1 registration statement
shall be shared by Sellers and deducted from the Indemnification Escrow Amount.
Parent shall not be required to effect more than one (1) registration under this
Section 7.11. The offering made pursuant to such registration shall not be
underwritten.

(a) Effectiveness. Parent shall: (i) prepare and file with the SEC the
Registration Statement in accordance with this Section 7.11 with respect to the
shares of Registrable Securities and shall use its reasonable best efforts to
cause the Registration Statement to remain effective for a period ending on the
first to occur of (i) the date all of the shares registered thereunder are sold
or may be sold under Rule 144 in one three-month period (assuming compliance by
Holders with the provisions thereof) or (ii) eighteen (18) months after the
Closing, subject to Section 7.11(b); (ii) prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary, and comply with the provisions of
the Securities Act with respect to the sale or other disposition of all
securities proposed to be registered in the Registration Statement until the
termination of effectiveness of the Registration Statement; and (iii) for so
long as Parent is required to cause the Registration Statement to remain
effective, furnish to each Holder such number of copies of any prospectus
(including any preliminary prospectus and any amended or supplemented
prospectus) as required by the Securities Act, and such other documents as each
Holder may reasonably request in order to effect the offering and sale of the
shares of Registrable Securities to be offered and sold.

 

40



--------------------------------------------------------------------------------

(b) Suspension of Effectiveness. Notwithstanding any other provision of this
Section 7.11, Parent shall have the right at any time to require that all
Holders suspend open market offers and sales of Registrable Securities whenever,
and for so long as, in the reasonable, good-faith judgment of Parent after
consultation with counsel, there is in existence material undisclosed
information or events with respect to Parent (the “Suspension Right”). In the
event Parent exercises the Suspension Right, such suspension will continue for
the period of time reasonably necessary for disclosure to occur at a time that
is not materially detrimental to Parent or until such time as the information or
event is no longer material, each as reasonably determined in good faith by
Parent after consultation with counsel. Parent will promptly give the Seller
Representative notice, in a writing signed by an executive officer of Parent, of
any such suspension (the “Suspension Notice”). Parent agrees to notify the
Seller Representative promptly upon termination of the suspension (the
“Resumption Notice”). Upon receipt of either a Suspension Notice or Resumption
Notice, Parent shall immediately notify each Holder concerning the status of the
Registration Statement. The period during which Parent is required to cause the
Registration Statement to remain effective shall be extended by a period equal
in length to any and all periods during which open market offers and sales of
Registrable Securities are suspended pursuant to exercise of the Suspension
Right.

(c) Expenses. Except as set forth in the first paragraph of this Section 7.11,
Parent shall pay all of the out-of-pocket expenses incurred in connection with
the registration of Registrable Securities pursuant to this Section 7.11,
including all registration and filing fees, exchange listing fees, printing
expenses, transfer agents’ and registrars’ fees, the fees and disbursements of
Parent’s outside counsel and independent accountants. Sellers shall be
responsible for any fees or disbursements of their own counsel incurred in
connection with the registration of Registrable Securities pursuant to this
Section 7.11.

7.12 Further Assurances. From time to time, at Parent and Purchaser’s request,
whether on or after the Closing Date and without further consideration, each
Seller shall execute and deliver or cause to be executed and delivered such
further instruments of conveyance and transfer and take such other action as
Parent and Purchaser reasonably may require more effectively to convey and
transfer to Parent and Purchaser title to the Shares and to effectuate the
transactions contemplated hereby. From time to time after the Closing, at
Target’s request, whether on or after the Closing Date and without further
consideration, Parent and Purchaser shall take such action (including, without
limitation, executing and delivering documents) as Target reasonably may require
more effectively to effectuate the transactions contemplated hereby.

8. Closing Actions and Deliverables.

8.1 Parent and Purchaser. At or prior to Closing, Parent and Purchaser shall
have taken the following actions and shall have delivered the following
deliverables:

(a) Actions.

(i) Board of Directors. Parent shall have increased the size of its Board of
Directors by two (2) members for a total of ten (10) directors, and shall have
appointed each of Mr. Lotter and Mr. Peter Barrett to Parent’s Board of
Directors to fill the vacancies created in the Board of Directors as a result of
such increase, effective upon Closing.

 

41



--------------------------------------------------------------------------------

(b) Deliverables. Parent and Purchaser shall have delivered the following:

(i) Parent and Purchaser shall have delivered to each of Sellers immediately
available funds of amounts with respect to the applicable Cash Purchase Price
and shares of Parent Common Stock with respect to the Share Purchase Price to be
paid at Closing (less the amounts, in each case, to be deposited in the
Indemnification Escrow Amount and the Working Capital Escrow Amount) in the
amounts set forth on the Allocation Schedule and delivered in the manner
provided in Section 2 hereof.

(ii) Parent and Purchaser shall have delivered to the Escrow Agent the Working
Capital Escrow Amount and the Indemnification Escrow Amount for deposit into
escrow pursuant to the Escrow Agreement.

(iii) Parent and Purchaser shall have delivered to Target an opinion dated the
Closing Date of DLA Piper LLP (US), US counsel to Parent, in a form reasonably
satisfactory to Target.

(iv) Parent and Purchaser shall have delivered to Target the Escrow Agreement
duly executed by Parent and Purchaser.

8.2 Target and Sellers. At or prior to Closing, Target and Sellers shall have
taken the following actions and shall have delivered the following deliverables:

(a) Actions.

(i) All outstanding Notes shall have been repaid under the terms of the Notes
with the principal and interest accrued on Target’s books through March 31, 2011
paid out of Target’s working capital immediately prior to Closing and accrued
interest after March 31, 2011 and the premium amount as reflected in the Target
Outstanding Debt Certificate paid out of the Cash Purchase Price at Closing as
contemplated under Section 2.1(a).

(ii) All outstanding Series A Shares shall have converted to Common Shares
pursuant to Section 4(a) of Schedule A of Target’s Second Amended and Restated
Memorandum and Articles of Association.

(iii) Target shall have caused the termination of all outstanding options under
Target’s 2007 Equity Incentive Plan or otherwise, as of the Closing Date, and
shall have obtained an agreement from each of the holders of options under
Target’s 2007 Equity Incentive Plan that their options are thereby being
terminated in exchange for their respective portion of the Option Repurchase
Amount.

(b) Deliverables. Target and Sellers shall have delivered to Parent and
Purchaser the following:

(i) Share certificates representing the Shares and accompanying assignments and
letters of transmittals transferring and conveying to Purchaser title to the
Shares, as owner, free and clear of all Encumbrances.

(ii) Share certificates representing all Series A Shares as converted to Common
Shares.

(iii) Respective payoff letters for the Convertible Promissory Notes in a form
reasonably satisfactory to Parent.

 

42



--------------------------------------------------------------------------------

(iv) Noncompetition agreements from Probio Inc. and Lion Sight International
Limited, duly executed by each.

(v) The Closing Transaction Expense Certificate; provided, however, that such
receipt shall not be deemed to be an agreement by Parent or Purchaser that the
Closing Transaction Expense Certificate is accurate and shall not diminish
Parent and Purchaser’s remedies hereunder to be indemnified for Indemnifiable
Transaction Expenses.

(vi) The Target Outstanding Debt Certificate; provided, however, that such
receipt shall not be deemed to be an agreement by Parent or Purchaser that
Target Outstanding Debt Certificate is accurate and shall not diminish Parent
and Purchaser’s remedies hereunder if Target Outstanding Debt Certificate is not
accurate.

(vii) Opinions dated as of the Closing Date of Katten Muchin Rosenman LLP, as
U.S. counsel to Target, Duan & Duan Law Offices, as PRC counsel to Target, and
Walkers, as Cayman counsel to Target, in forms reasonably satisfactory to Parent
and Purchaser.

(viii) The Escrow Agreement duly executed by Seller Representative.

(ix) Resolutions of the Board of Directors of Target, certified as being correct
and complete and then in full force and effect, authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, including the transfer of the shares.

(x) An officer’s certificate of Target certifying the Estimated Closing Balance
Sheet and the Estimated Closing Working Capital Statement.

(xi) A certificate, dated as of a recent date, of Register of Companies in and
for the Cayman Islands as to the good standing of Target.

(xii) An updated and amended Register of Members dated as of the Closing, as
certified by the registered agent of Target, reflecting the transfer of the
shares from Sellers to Purchaser.

(xiii) Duly-executed written resignations and releases, effective as of the
Closing, of each of (a) the directors and officers of Target and (b) to the
extent requested by Parent or Purchaser at least three (3) Business Days prior
to the Closing Date, the legal representative, directors, general manager,
supervisor and officers of the WFOE.

(xiv) The official seals and statutory books (including minute books) and books
of account of Target and the WFOE made up to the Closing Date.

9. Survival and Indemnification.

9.1 Survival of Representations.

(a) All representations and warranties of Sellers and Target contained in this
Agreement or in any certificate or schedule delivered pursuant hereto shall
survive the Closing during the Survival Period and shall thereafter be
terminated and shall have no further force or effect, except that
(i) representations and warranties of each Seller in Sections 4.1 (Authority and
Binding Obligation) and 4.2 (Title to Shares ) and (ii) representations and
warranties of Target in Sections 5.1 (Organization and Qualification), 5.2
(Authority and Binding Obligation) and 5.3 (Capitalization) (collectively, the
“Fundamental Representations”) shall survive for the period of their applicable
statute of limitations and shall thereafter be terminated and of no further
force or effect, and (iii) representations and warranties of Target in
Section 5.9 (Taxes) shall survive for a period of three years after the Closing
Date. All representations and warranties of Parent and Purchaser contained in
this Agreement or in any certificate or schedule delivered pursuant hereto shall
survive the Closing and shall thereafter be terminated and have no further force
or effect on the 18 month anniversary of the Closing Date.

 

43



--------------------------------------------------------------------------------

(b) The right of Parent and Purchaser hereunder to recover any relief
(including, without limitation, any Damages (as defined in Section 9.2(a)
below)) against Sellers resulting from, arising out of or incurred with respect
to any inaccuracy in, breach or violation of or default under any particular
representation or warranty contained in this Agreement shall terminate upon, and
be forever barred from and following, the termination under Section 9.1(a) of
such representation or warranty; provided, however, if Parent or Purchaser
provides to Seller Representative written notice, prior to the day of
termination of such representation or warranty, of a claim made in good faith
pertaining to the inaccuracy in, breach or violation of or default under such
representation or warranty (which notice shall contain all information required
of a Claim Notice (as defined and described in Section 9.5(a)), then, subject to
the other provisions of this Section 9, such claim shall survive termination of
such representation or warranty indefinitely until such claim is finally
resolved. The same principle shall apply with respect to indemnity claims made
by Sellers against Parent and Purchaser in connection with breach of the
representations and warranties of the Parent and Purchaser prior to the day of
termination of such representation or warranty. Except as expressly provided in
this Section 9.1(b), upon termination of any particular representation or
warranty contained in this Agreement, no party shall be entitled to recover any
relief (including, without limitation, any Damages) resulting from, arising out
of or incurred with respect to any inaccuracy in, breach or violation of or
default under such terminated representation or warranty.

(c) All covenants and agreements under this Agreement shall survive until fully
performed, unless limited by their terms or purpose.

9.2 Indemnification.

(a) Liability of an Individual Seller with respect to its Representations and
Warranties and Other Matters. Each Seller shall severally and not jointly with
other Sellers indemnify and shall hold Parent, Purchaser and their officers,
directors, agents, attorneys and employees, and each Person, if any, who
controls or may control Purchaser (individually a “Purchaser Indemnified Person”
and collectively the “Purchaser Indemnified Persons”) harmless from and against
any actual liability, loss, cost, expense, claim, lien or other damage,
including, without limitation, reasonable attorneys’ fees and expenses (all of
the foregoing items for purposes of this Agreement are referred to as
“Damages”), resulting from, arising out of or incurred with respect to:

(i) any misrepresentation or breach or default of any representation or warranty
of such Seller given or made by such individual Seller herein or in any
certificate or schedule delivered pursuant hereto at the Closing;

(ii) any failure of such Seller to perform or observe any covenant or agreement
contained herein on the part of such individual Seller to be performed or
observed; or

(iii) Parent or Purchaser’s enforcement of their rights under this
Section 9.2(a).

 

44



--------------------------------------------------------------------------------

(b) Liability of an Individual Seller with respect to Target’s Representations
and Warranties and Other Matters. In addition to the indemnification provided in
Section 9.2(a) above, subject to the limitations set forth in this Section 9,
each Seller (as defined below) shall severally and not jointly with other
Sellers indemnify and shall hold Purchaser Indemnified Persons harmless from and
against any Damages resulting from, arising out of or incurred with respect to:

(i) any misrepresentation or breach or default of any representation or warranty
given or made by Target herein or in any certificate or schedule delivered
pursuant hereto at the Closing;

(ii) any failure of Target to perform or observe any covenant or agreement
contained herein on the part of Target to be performed or observed;

(iii) any amounts required to be refunded to Parent and Purchaser under
Section 2.3;

(iv) any understatement of the Outstanding Debt Amount as set forth in Target
Outstanding Debt Certificate;

(v) any Indemnifiable Transaction Expenses;

(vi) any “Covered Matter” listed on Schedule 9.2(b)(vi);

(vii) any inaccuracies or disputes resulting from Sellers’ allocation under the
Allocation Schedule; or

(viii) Parent or Purchaser’s enforcement of their rights under this
Section 9.2(b).

Sellers’ indemnification obligations under this Section 9.2(b) of this Agreement
shall be in accordance with their Pro-rata Interests and as set forth across
each Seller’s name in the Allocation Schedule under the column entitled
“Pro-Rata Interests”.

For all breaches or defaults of any Seller’s representations, warranties,
covenants or agreements or with respect to any other matter for which
indemnification is provided for under Section 9.2(a), the indemnification
obligations of each Seller to the Purchaser Indemnified Persons shall be several
and not joint and shall be specific to the Seller in breach or default of any
representations, warranties, covenants or agreements. For all breaches or
defaults of Target’s representations, warranties, covenants or agreements or
with respect to any other matter for which indemnification is provided for under
Section 9.2(b), the indemnification obligations of Sellers to the Purchaser
Indemnified Persons shall also be several and not joint, with liability of each
Seller’s to be apportioned based upon each Seller’s Pro-rata Interests. Subject
always to Section 9.3 below, in order to fulfill the obligations of any Seller
pursuant to Sections 9.2(a) or 9.2(b), Damages owed to Purchaser Indemnified
Persons shall be paid: (i) first, out of any cash or shares of Parent Common
Stock held as the Indemnification Escrow Amount of such Seller, at Sellers’
election; and (ii) second out of the amounts payable to any such Seller as
Contingent Consideration under Section 2 hereof as a right of set-off against
such amounts; and in the event (A) any Damages to Purchaser Indemnified Persons
exceed the amount of the Indemnification Escrow Amount or amounts payable to a
Seller as Contingent Consideration under Section 2 hereof or (B) arise after the
payment of the Contingent Consideration or release of the Indemnification Escrow
Amount, such amounts shall be paid by such Seller directly from any proceeds
actually received by such Seller. For purposes of satisfying any indemnification
claim for Damages hereunder, the value of Parent Common Stock shall be the
then-current market value of the Parent Common Stock at the close of market on
the date of resolution of such indemnifiable claim. Should any indemnification
claim made prior to the expiration of the Survival Period fail to reach final
determination and satisfaction prior to the expiration of the Survival Period, a
portion of the Indemnification Escrow Amount that the parties reasonably
determine in good faith as sufficient to satisfy all amounts with respect to
such indemnification claim shall be retained in escrow pending final resolution
of such claim in accordance with the provisions of the Escrow Agreement.

 

45



--------------------------------------------------------------------------------

(c) Parent and Purchaser’s Indemnification Obligations. Parent and Purchaser
shall indemnify, save and keep Target and Seller and their respective officers,
directors, shareholders partners and agents (“Seller Indemnified Persons”)
harmless against and from all Damages sustained by such Seller Indemnified
Persons as a result of:

(i) any breach of any representation or warranty made by Parent and Purchaser
under this Agreement and any ancillary document; and

(ii) any breach of, or failure to comply with, any of the covenants or
obligations of Parent and Purchaser under this Agreement and any ancillary
document.

(d) Calculating Damages. For the sole purpose of determining the amount of any
Damages in respect of the failure of any representation or warranty to be true
and correct as of any particular date (but not for determining whether or not
any breaches of representations or warranties have occurred), subject to
Sections 9.3 and 9.4, any materiality, material adverse effect or similar
standard or qualification contained in such representation or warranty shall be
disregarded.

9.3 Maximum Indemnification; Limitations.

(a) The liability of each Seller to Purchaser Indemnified Persons for
indemnification for misrepresentations, breaches or defaults of representations
and warranties of Sellers and Target under Section 9.2(a) and (b) involving
representations and warranties which do not constitute Fundamental
Representations shall be capped at such Seller’s Pro-rata Interest of the sum of
the Indemnification Escrow Amount plus one third (1/3) of the Contingent
Consideration that may be payable to Sellers pursuant to Section 2 hereof, and
the liability of each Seller to Purchaser Indemnified Persons for
indemnification for breach of the Fundamental Representations shall be capped at
fifty percent (50%) of such Seller’s Pro-rata Interest of the sum of the Initial
Consideration paid to Sellers plus fifty percent (50%) of the Contingent
Consideration that may be payable to Sellers pursuant to Section 2 hereof.

(b) The liability of Parent and Purchaser to Seller Indemnified Persons for
indemnification for misrepresentations, breaches or defaults of representations
and warranties of Parent and Purchaser shall be capped at an amount equal to
value of the proceeds in the Indemnification Escrow Amount measured as of the
Closing Date.

(c) Notwithstanding the foregoing, any limitation contained in the provisions of
this Section 9.3 shall not apply to finally adjudicated fraud or criminal
activity.

 

46



--------------------------------------------------------------------------------

9.4 Damage Threshold. Notwithstanding anything to the contrary set forth herein,
no party shall have Liability for breaches of a representation or warranty under
Section 9.2(a)(i), 9.2(b)(i) or 9.2(c)(i) and no party may receive any Damages
or other payment for Damages under such sections unless and until the aggregate
amount of Damages owed to such indemnified party exceeds Three Hundred Thousand
Dollars (US$300,000) or its equivalent in other currencies (the “Indemnity
Threshold”) and a certificate to that effect has been delivered by the
indemnified party to the indemnifying party. Thereafter, an indemnified party
shall be entitled to receive indemnities in excess of such Indemnity Threshold.
Notwithstanding the foregoing, the Indemnity Threshold shall not apply for any
breach of a Fundamental Representation.

9.5 Procedures for Indemnification.

(a) Purchaser Indemnified Person(s) may seek indemnification from the Sellers
and Seller Indemnified Person(s) may seek indemnification from Parent (in each
case, the “Indemnified Person”) for any Damages with respect to an
indemnification claim under this Agreement (a “Claim”) for which Sellers or
Parent may, respectively, be liable (the “Indemnifying Person”) by promptly
giving written notice (a “Claim Notice”) to the Seller Representative (as
defined in Section 10.1 below) (if a claim by Purchaser Indemnified Person(s))
or to Parent (if a claim by Seller Indemnified Person(s)) specifying in
reasonable detail the Damages claimed (and a good faith reasonable estimate
thereof), including the date each such item was paid, or properly accrued or
arose and the nature of the misrepresentation or breach or default of
representation, warranty, covenant or agreement to which such item is related.

(b) If the Seller Representative with respect to a Claim by Purchaser
Indemnified Person(s) or if the Parent with respect to a Claim by Seller
Indemnified Person(s), in each case that is the subject of a Claim Notice given
pursuant to Section 9.5(a): (i) agrees with the Indemnified Person with respect
to such Claim, a mutually acceptable memorandum setting forth such agreement
shall be prepared and signed by both parties, or (ii) disputes the existence or
the amount of such Claim or the Indemnifying Person’s obligation hereunder to
indemnify the Indemnified Person therefor, the Indemnifying Person shall notify
the Indemnified Person in writing (with reasonable specificity) within fifteen
(15) Business Days following the Indemnifying Person’s receipt of the Claim
Notice (the “Response Notice”), and then the parties will negotiate in good
faith to resolve such Claim for up to twenty (20) Business Days or such other
period of time as the parties mutually agree. If the parties should then so
agree with respect to resolution of such Claim, a mutually acceptable memorandum
setting forth such agreement shall be prepared and signed by both parties. Any
amounts owed to an Indemnified Person shall be paid no later than five
(5) Business Days after resolution hereunder in the manner contemplated by
Section 9.2.

(c) If (i) no Response Notice is received by the Indemnified Person within
fifteen (15) Business Days after the Indemnifying Person’s receipt of the Claim
Notice or (ii) the parties are unable to agree on resolution of the Claim within
the twenty (20) Business Day negotiation period specified in Section 9.5(b)
after Indemnified Person’s receipt of a Response Notice, then the Claim will be
deemed disputed and the matter shall be subject to resolution under the
provisions of Section 11.7.

(d) With respect to all references to the Indemnifying Person or Indemnified
Person in this Section, all notices to be given to or by Sellers shall be given
by or to Seller Representative.

 

47



--------------------------------------------------------------------------------

9.6 Third-Party Claims. In the event that a Purchaser Indemnified Person becomes
aware of a third-party claim which could result in Damages for which it or any
other Purchaser Indemnified Person may be entitled to indemnification hereunder,
such Purchaser Indemnified Person shall promptly and without delay notify Seller
Representative of such third-party claim, and Sellers shall be entitled, at
their own expense, to participate in any defense of such claim; provided,
however, that no delay or failure on the part of Parent or Purchaser in
notifying Seller Representative shall relieve Sellers from any obligation
hereunder unless Sellers are thereby prejudiced (and then solely to the extent
of such prejudice). Purchaser Indemnified Persons shall be entitled to assume
the defense of such third-party claim with counsel of its selection. Purchaser
Indemnified Persons shall keep Seller Representative informed of all material
developments and events relating to such Claim, and shall deliver to Seller
Representative, within five (5) Business Days after Purchaser Indemnified
Person’s receipt thereof, copies of all notices, correspondence and documents
(including court papers) received by Purchaser relating to such Claim. Purchaser
Indemnified Person shall have the right in its sole discretion to settle any
such Claim; provided, however, in the event that the Seller Representative has
not consented to any such settlement in writing prior to such settlement, Seller
Representative shall retain the right to object under this Section 9 to the
amount of any Claim by Purchaser Indemnified Person for indemnity with respect
to such settlement, including the reasonableness of the amount of such
settlement; provided further, however, that in the event that Seller
Representative has consented in writing to any settlement of any third-party
claim to which any Purchaser Indemnified Person is entitled to indemnification
under this Section 9, Seller Representative shall have no power or authority to
object under any provision of this Section 9 to the amount of any Claim by
Parent or Purchaser for indemnity with respect to such settlement.

9.7 Limitation on Indemnity; Exclusivity of Remedy. Except in respect of claims
based upon fraud or violation of the federal securities laws, the
indemnification accorded by this Section 9 shall be the sole and exclusive
remedy of the parties indemnified under this Section 9; provided, however, that
any Damages recovered by Purchaser Indemnified Persons for any Claim made
pursuant to this Section 9 shall be reduced by the amount of recovery proceeds
from any insurance policy (including title insurance) held by Target covering
such Claim and actually paid to Purchaser Indemnified Persons; provided further,
however, that should such recovery from the insurance policy result in an
increase to such policy’s insurance premium, such reduction to Damages shall be
offset by the total amount of such premium increase. Notwithstanding the
foregoing, in the event of any breach or failure in performance after the
Closing Date of any covenant or agreement, a non-breaching party shall also be
entitled to seek specific performance, injunction or other equitable relief. The
covenants of any party shall terminate according to the terms of such covenant
and the expiration of the applicable statute of limitations.

9.8 Tax Treatment of Indemnification Payments. Any indemnification payments made
pursuant to this Agreement shall be treated for Tax purposes as an adjustment to
the purchase price for the Shares.

10. Seller Representative.

10.1 Designation and Replacement of Seller Representative. Sellers have agreed
that it is desirable to designate a representative to act on behalf of Sellers
for certain limited purposes, as specified herein (the “Seller Representative”)
as Seller’s agent, proxy and attorney-in-fact. Sellers hereby appoint and
designate Mark Lotter as the initial Seller Representative. The appointment and
agency created hereby is irrevocable, and shall be deemed to be coupled with an
interest. Seller Representative may resign at any time, but no resignation shall
be effective until a new Seller Representative, who shall be reasonably able to
perform the duties of the Seller Representative and reasonably satisfactory to
Parent and Purchaser, has been appointed and agrees in a writing delivered to
Parent and Purchaser to be bound by the terms of this Agreement. Subject to the
foregoing, in the event of the death, incapacity, resignation or removal of a
Seller Representative, a new Seller Representative shall be appointed by a vote
or consent of a majority of Sellers (pro rata in accordance with their Pro-rata
Interest), such appointment to become effective upon the later of the date set
forth in notice of such vote or written consent or the date such notice of such
vote or written consent is received by Parent and Purchaser or Target. All
decisions, actions, consents and instructions by the Seller Representative shall
be binding upon all of Sellers, and no Seller shall have the right to object to,
dissent from, protest or otherwise contest the same. Parent and Purchaser shall
be entitled to rely on any action taken or decisions made by the Seller
Representative, as being the action or decision of Sellers, and Parent and
Purchaser is hereby relieved from any liability to any Person for acts done by
them in accordance with any such decision, act, consent or instruction.

 

48



--------------------------------------------------------------------------------

10.2 Authority and Rights of the Seller Representative; Limitations on
Liability. The Seller Representative shall have such powers and authority as are
necessary to carry out the functions assigned to it under this Agreement;
provided, however, that the Seller Representative shall have no obligation to
act on behalf of Sellers, except as expressly provided herein or therein.
Without limiting the generality of the foregoing, the Seller Representative
shall have full power, authority and discretion (i) to negotiate, settle,
compromise or take any other action to otherwise handle any claim for
indemnification by any Purchaser Indemnified Person pursuant to Section 9
hereof; (ii) to resolve any and all post-closing disputes by and on behalf of
Sellers; and (iii) to act on behalf of Sellers with respect to any and all other
matters hereunder. The Seller Representative shall have no liability to Parent,
Purchaser, Target or Sellers with respect to actions taken or omitted to be
taken in its capacity as the Seller Representative, except with respect to the
Seller Representative’s gross negligence or willful misconduct. The Seller
Representative shall at all times be entitled to rely on any directions received
from a majority of Sellers. All decisions, actions, consents and instructions by
the Seller Representative shall be binding upon all of Sellers, and no Seller
shall have the right to object to, dissent from, protest or otherwise contest
the same.

10.3 Representations of the Seller Representative. The Seller Representative
represents and warrants to Parent and Purchaser that the Seller Representative
has all requisite power and authority to execute and deliver this Agreement and
to perform all obligations to be performed by it hereunder and to consummate the
transactions contemplated hereby. This Agreement has been and duly and validly
executed and delivered by the Seller Representative and constitutes a legal,
valid and binding obligation of the Seller Representative, enforceable against
the Seller Representative in accordance with his or her respective terms, except
as enforcement may be limited by general principles of equity, whether
considered in a Proceeding at law or in equity, and by applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally.
The execution, delivery and performance by the Seller Representative of this
Agreement and the consummation by the Seller Representative of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of law applicable to the Seller Representative or by which any
property or asset of the Seller Representative is bound or affected,
(ii) conflict with, result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under,
require any consent of any Person pursuant to, give to others any rights of
termination, acceleration or cancellation of, or other change of any right or
obligation or the loss of any benefit to which the Seller Representative is
entitled under, any provision of any agreement, indenture or other instrument to
which the Seller Representative is a party of by which the Seller Representative
or any of his or her assets may be bound, or (iii) result in the creation or
imposition of any Encumbrance on any assets of the Seller Representative or
result in a violation or revocation of any license, permit, franchise,
certificate, approval or other similar authorization affecting, or relating in
any way to, the assets or business of the Seller Representative from any
Governmental Authority or other Person, except to the extent that the occurrence
of any of the foregoing would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of the Seller
Representative to perform his or her obligations under this Agreement.

 

49



--------------------------------------------------------------------------------

11. Miscellaneous.

11.1 Waivers. Any waiver of any of the terms or conditions of this Agreement
must be in writing and must be duly executed by or on behalf of the party to be
charged with such waiver. The failure of a party to exercise any of its rights
hereunder or to insist upon strict adherence to any term or condition hereof on
any one occasion shall not be construed as a waiver or deprive that party of the
right thereafter to insist upon strict adherence to the terms and conditions of
this Agreement at a later date. Further, no waiver of any of the terms and
conditions of this Agreement shall be deemed to or shall constitute a waiver of
any other term of condition hereof (whether or not similar).

11.2 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given only if done in the
following ways: (i) on the day of delivery if delivered personally, (ii) two
(2) Business Days after the date of mailing if mailed by registered or certified
first class mail, postage prepaid, (iii) the next Business Day following deposit
with an overnight air courier service which guarantees next day delivery, or
(iv) when sent by facsimile (with a copy promptly sent by registered or
certified mail return receipt requested), to the other party at the following
address (or to such Person or Persons or such other address or addresses as a
party may specify by notice pursuant to this provision):

 

(a) If to Parent or Purchaser, to:

 

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900

Foster City, CA 94404

Attention: Chief Executive Officer

Facsimile: (650) 350-4871

 

With a copy to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, CA 94303

Attention: Eric H. Wang, Esq.

Facsimile: (650) 687-1205

 

(b) If to Target, to:

NovaMed Pharmaceuticals, Inc.

Room 2601, Central Plaza

No. 227 North Huang Pi Road

Shanghai, 200003,China

Attention: Chief Executive Officer

Facsimile: +86 (21) 6375 8810

 

With a copy to:

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, IL 60661-3693

Attention: Feng Xue, Esq.

Facsimile: (312) 577-8807

 

50



--------------------------------------------------------------------------------

(c) If to Sellers or the Seller Representative, to such address as is set forth
under his or its name on the Allocation Schedule:

11.3 Amendments. At any time prior to the Closing Date, this Agreement may be
amended, supplemented or modified by a writing signed on behalf of each of the
parties hereto; provided, however, that Seller Representative execute a valid
and binding amendment, supplement or modification on behalf of all Sellers to
the extent such amendment, supplement or modification does not adversely affect
the amount of consideration payable to, or the amount of liability of, any
Seller hereunder.

11.4 Expenses. Parent and Purchaser shall bear the expenses of Parent and
Purchaser in connection with this Agreement and the transactions to effectuate
this Agreement. Target shall bear the expenses of Target and Sellers in
connection with this Agreement and the transactions to effectuate this
Agreement, including, without limitation, financial advisors’, attorneys’ and
accountants’ fees and any transfer taxes, if any, in connection with the
transactions to effectuate this Agreement (“Target Transaction Expenses”).
Notwithstanding anything in the foregoing, in the event that any Target
Transaction Expenses have not been accrued or paid by Target prior to the
Closing, such expenses shall be set forth on the Closing Transaction Expense
Certificate and deducted from the Purchase Price payable to Sellers under
Section 2 hereof. Any Target Transaction Expenses that (i) remain unaccrued and
unpaid by Target as of the Closing and (ii) have not been set forth on the
Closing Transaction Expense Certificate are collectively referred to as
“Indemnifiable Transaction Expenses” and shall constitute “Damages” for purposes
of Section 9.

11.5 Entire Agreement. This Agreement and the documents and instruments and
other agreements specifically referred to herein or delivered pursuant hereto,
including the schedules hereto, including the Disclosure Schedule, together
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
except for that certain Mutual Confidential Disclosure Agreement dated
September 13, 2008 which shall continue in full force and effect, and shall
survive any termination of this Agreement or the Closing, in accordance with its
terms.

11.6 Governing Law. This Agreement is governed by, and all disputes arising
under or in connection with this Agreement shall be resolved in accordance with,
the laws of Delaware (to the exclusion of its conflict of laws rules), except
that the arbitration clause and any arbitration thereunder shall be governed by
the Federal Arbitration Act, Chapters 1 and 2.

11.7 Arbitration.

(a) All disputes arising out of or in connection with this Agreement shall be
submitted to the International Court of Arbitration of the International Chamber
of Commerce and shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (the “ICC Rules”) by one or more arbitrators
appointed in accordance with the said ICC Rules. The arbitration shall be
conducted in the English language. The place of arbitration shall be San
Francisco, California. In addition to the ICC Rules, the parties agree that the
arbitration shall be conducted according to the IBA Rules of Evidence, as
current as of the date of this Agreement.

(b) The parties undertake to keep confidential all awards in their arbitration,
together with all materials in the proceedings created for the purpose of the
arbitration and all other documents produced by another party in the proceedings
not otherwise in the public domain, save and to the extent that disclosure may
be required of a party by legal duty, to protect or pursue a legal right or to
enforce or challenge an award in legal proceedings before a court or other
judicial authority.

 

51



--------------------------------------------------------------------------------

(c) The arbitrator(s) are authorized to include in their award an allocation to
any party of such costs and expenses, including attorneys’ fees, as the
arbitrator(s) shall deem reasonable. Judgment upon any award(s) rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
parties hereby waive all objection which it may have at any time to the laying
of venue of any proceedings brought in such courts, waives any claim that such
proceedings have been brought in an inconvenient forum and further waives the
right to object with respect to such proceedings that any such court does not
have jurisdiction over such party.

(d) Notwithstanding the foregoing, with respect to the Non-Competition
Agreements of Mr. Lotter, Probio Inc. and Lion Sight International Limited,
Parent and Purchaser shall have the option, at their sole election, to enforce
such agreements in the courts and according to the law of the jurisdiction
specified in those Non-Competition Agreements.

11.8 Section and Paragraph Headings. The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

11.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.10 Parties in Interests. Nothing contained in this Agreement, express or
implied, is intended to confer upon any Person, other than the parties hereto
and their permitted assignees, any rights or remedies under or by reason of this
Agreement. No assignment of this Agreement or any rights hereunder by any party
shall be given any effect without the prior written consent of the other party.
Notwithstanding the foregoing, upon written notice to Sellers prior to Closing,
Parent shall have the right to substitute another of its wholly-owned
Subsidiaries as “Purchaser” hereunder. Such Subsidiary shall deliver a duly
executed signature page as “Purchaser” to this Agreement and shall agree to be
bound as Purchaser hereunder. Subject to the preceding sentences, this Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns.

11.11 Definition of knowledge, Business Day and Dollars. For purposes of this
Agreement, (a) the term “knowledge” as applied to (i) Sellers shall mean any and
all information which any of Sellers actually knew of without any obligation on
the part of the Sellers to investigate and (ii) Target shall mean any and all
information which was actually known or reasonably should have been known by any
executive officer or key employee of Target; (b) the term “Business Day” shall
mean a day (i) other than a Saturday or Sunday and (ii) on which commercial
banks are open for business in California; and (c) all references to monetary
amounts shall be in U.S. currency and dollar amounts shall mean U.S. dollars.

11.12 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

11.13 Severability. In the event that any of the provisions of this Agreement
shall be held by a court or other tribunal of competent jurisdiction to be
illegal, invalid or unenforceable, such provisions shall be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

PARENT SCICLONE PHARMACEUTICALS, INC.

By:

 

/s/ F. Blobel

Name:

Title:

 

Friedhelm Blobel, Ph.D.

President and Chief Executive Officer

 

PURCHASER

SCICLONE PHARMACEUTICALS

HONG KONG LIMITED

By:

 

/s/ F. Blobel

Name:

Title:

 

Friedhelm Blobel, Ph.D.

Director

 

TARGET NOVAMED PHARMACEUTICALS, INC.

By:

 

/s/ Mark Lotter

Name:

Title:

 

Mark Lotter

Director

 

SELLER REPRESENTATIVE  

            /s/ Mark Lotter

MARK LOTTER

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

SELLERS

LION SIGHT INTERNATIONAL

LIMITED

By:  

/s/ Y. Slew

Name:   Yibo Slew Title:   Director PROBIO, INC. By:  

/s/ Philip Xiao

Name:   Philip Xiao Title:   Director ATLAS VENTURE FUND VII, L.P. By:  

/s/ K. Laguerre

Name:   Kristen Laguerre Title:   Vice President FIDELITY ASIA PRINCIPALS FUND
L.P. By:  

/s/ Mattle Heall

Name:   Title:   FIDELITY ASIA VENTURES FUND L.P. By:  

/s/ Mattle Heall

Name:   Title:  

BEACON BIOVENTURES FUND II

LIMITED PARTNERSHIP

By:  

/s/ Stephen Knight

Name:   Stephen Knight Title:   Vice President

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

SELLERS

SPEARING LIMITED

By:

 

/s/ Mark Lotter

Name:

  Mark Lotter

Title:

 

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

SELLERS (INDIVIDUALS AND TRUSTS)

/s/ Yipling Yi

Yipling Yi

THE BRODY FAMILY TRUST U/T/D 8-15-86 By:  

/s/ William R. Brody

Name:   William R. Brody Title:   Trustee

IMPORTANT INDIVIDUAL AND TRUST SELLER ACKNOWLEDGEMENT: By signing above, each
Seller who is an individual or trust hereby acknowledges that he or it: (i) has
read and understands this Agreement , (ii) has full authority and capacity to
sign this Agreement without further consent or agreement from any other trustee
or Person (with respect to a trust) or from his or her spouse (with respect to
an individual), unless such trustee, Person or spouse co-signs this Agreement
herewith, (iii) understands that such Seller is making individual
representations and warranties as set forth in Section 4 hereof and
(iv) understands that such Seller is providing for indemnities for breaches of
such individual representations and is providing for indemnities with respect to
other matters, each as set forth in Section 9 hereof.

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

1.   Purchase and Sale of Shares      2    2.   Purchase Price      2      2.1
   Consideration Amounts      2      2.2    Consideration Payments      7     
2.3    Working Capital Adjustment to Purchase Price      11      2.4    Escrow
and Adjustment Payments      14      2.5    Payment of Transfer Taxes and Fees
     14      2.6    Payment of Other Amounts at Closing      14    3.   Closing
     14    4.   Representations and Warranties of Sellers      15      4.1   
Authority and Binding Obligation      15      4.2    Title to Shares      15   
  4.3    No Conflicts      15      4.4    Investment Representations      15   
  4.5    No Obligations or Agreements      16    5.   Representations and
Warranties of Target      17      5.1    Organization and Qualification      17
     5.2    Authority and Binding Obligation      17      5.3    Capitalization
     18      5.4    No Conflicts      18      5.5    Financial Information     
19      5.6    No Undisclosed Liabilities      19      5.7    Absence of Changes
     20      5.8    Contracts and Commitments      20      5.9    Taxes      23
     5.10    Intellectual Property Rights      24      5.11    Real Property   
  26      5.12    Privacy and Data Collection      26      5.13    Accounts
Receivable      27      5.14    Officers, Directors and Bank Accounts      27   
  5.15    Transactions with Interested Persons      27      5.16    Insurance   
  27      5.17    Litigation      28      5.18    Books and Records      28     
5.19    Corruption      28      5.20    Compliance with Laws      28      5.21
   Employees; Labor Relations      29      5.22    Employee Benefit Matters     
30      5.23    Indebtedness      32      5.24    Customers and Distributors   
  32      5.25    Service Liability      33      5.26    Tangible Assets      33
     5.27    Brokers’ and Finders’ Fees      34      5.28    Environmental
Matters      34      5.29    No Other Representations and Warranties      34   
6.   Representations and Warranties of Parent and Purchaser      34   



--------------------------------------------------------------------------------

  6.1    Organization and Qualification      34      6.2    Authority and
Binding Obligation      34      6.3    No Conflicts      34      6.4   
Capitalization      35      6.5    Issuance of Shares      35      6.6   
Available Funds      35      6.7    Brokers’ and Finders’ Fee      35      6.8
   SEC Reports      35      6.9    No Other Representations and Warranties     
35    7.   Understandings and Covenants      36      7.1    Mutual Cooperation
     36      7.2    Confidentiality      36      7.3    Waiver of Share Transfer
Restrictions      36      7.4    Share Consideration Lock-Up      37      7.5   
Closing Certificates      37      7.6    Strategic Direction      37      7.7   
China Management      38      7.8    Option Repurchase      38      7.9    Board
Rights      38      7.10    Standstill      39      7.11    Registration
Statement      40      7.12    Further Assurances      41    8.   Closing
Actions and Deliverables      41      8.1    Parent and Purchaser      41     
8.2    Target and Sellers      42    9.   Survival and Indemnification      43
     9.1    Survival of Representations      43      9.2    Indemnification     
44      9.3    Maximum Indemnification; Limitations      46      9.4    Damage
Threshold      47      9.5    Procedures for Indemnification      47      9.6   
Third-Party Claims      48      9.7    Limitation on Indemnity; Exclusivity of
Remedy      48      9.8    Tax Treatment of Indemnification Payments      48   
10.   Seller Representative      48      10.1    Designation and Replacement of
Seller Representative      48      10.2    Authority and Rights of the Seller
Representative; Limitations on Liability      49      10.3    Representations of
the Seller Representative      49    11.   Miscellaneous      50      11.1   
Waivers      50      11.2    Notices      50      11.3    Amendments      51   
  11.4    Expenses      51      11.5    Entire Agreement      51      11.6   
Governing Law      51      11.7    Arbitration      51   



--------------------------------------------------------------------------------

  11.8    Section and Paragraph Headings      52      11.9    Counterparts     
52      11.10    Parties in Interests      52      11.11    Definition of
knowledge, Business Day and Dollars      52      11.12    Rules of Construction
     52      11.13    Severability      52   